EXHIBIT 10.2

 

CREDIT AGREEMENT

 

Dated as of February 6, 2004

 

Between

 

LNR DB FACILITY MORTGAGES, INC.,

as Borrower,

 

and

 

DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH,

as Lender



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

        Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

   1

SECTION 1.01.

  

Certain Defined Terms

   1

SECTION 1.02.

  

Computation of Time Periods

   14

SECTION 1.03.

  

Accounting Terms

   14

ARTICLE II AMOUNT AND TERMS OF THE ADVANCES

   14

SECTION 2.01.

  

The Advances

   14

SECTION 2.02.

  

Making the Advances

   14

SECTION 2.03.

  

Repayment of Advances

   15

SECTION 2.04.

  

Prepayments

   15

SECTION 2.05.

  

Interest

   17

SECTION 2.06.

  

Increased Costs, Etc.

   18

SECTION 2.07.

  

Payments and Computations

   19

SECTION 2.08.

  

Taxes

   19

SECTION 2.09.

  

Use of Proceeds

   21

SECTION 2.10.

  

Late Charge

   21

SECTION 2.11.

  

Security for the Advances

   21

SECTION 2.12.

  

The Note

   21

ARTICLE III CONDITIONS OF LENDING

   21

SECTION 3.01.

  

Conditions Precedent to Initial Advance

   21

SECTION 3.02.

  

Conditions Precedent to Each Advance

   23

ARTICLE IV REPRESENTATIONS AND WARRANTIES

   24

SECTION 4.01.

  

Representations and Warranties of Borrower

   24

ARTICLE V COVENANTS OF THE BORROWER

   27

SECTION 5.01.

  

Affirmative Covenants

   27

SECTION 5.02.

  

Negative Covenants

   30

SECTION 5.03.

  

Reporting Requirements

   31

ARTICLE VI EVENTS OF DEFAULT

   33

SECTION 6.01.

  

Events of Default

   33

 



--------------------------------------------------------------------------------

ARTICLE VII SECONDARY MARKET; SERVICING

   35

SECTION 7.01.

  

Participations

   35

SECTION 7.02.

  

Servicing

   36

ARTICLE VIII PARTIAL RELEASE OF COLLATERAL

   36

SECTION 8.01.

  

Partial Release of Collateral

   36

ARTICLE IX MISCELLANEOUS

   37

SECTION 9.01.

  

Amendments, Etc

   37

SECTION 9.02.

  

Notices, Etc

   37

SECTION 9.03.

  

No Waiver; Remedies

   37

SECTION 9.04.

  

Costs, Expenses

   37

SECTION 9.05.

  

Right of Set-off

   39

SECTION 9.06.

  

Binding Effect

   39

SECTION 9.07.

  

Execution in Counterparts

   39

SECTION 9.08.

  

Jurisdiction, Etc.

   39

SECTION 9.09.

  

Governing Law

   40

SECTION 9.10.

  

Waiver of Jury Trial

   40

SECTION 9.11.

  

Confidentiality

   40

SECTION 9.12.

  

Recourse Limitation

   40

 

SCHEDULES

 

Schedule A

   -      Domestic and Eurodollar Lending Offices

Schedule B

   -      Disclosure Schedule

Schedule C

   -      Legal File EXHIBITS          

Exhibit A

   -      Form of Promissory Note

Exhibit B

   -      Form of Borrowing Base Certificate

Exhibit C

   -      Form of Loan Schedule

Exhibit D

   -      Form of Monthly Loan Servicing Report

Exhibit E

   -      Form of Custodial Agreement

Exhibit F

   -      Form of Notice of Borrowing

Exhibit G

   -      Form of Request for Partial Release

Exhibit H

        Representations and Warranties for Mezzanine Loans

Exhibit I

        Representations and Warranties for B Notes

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

CREDIT AGREEMENT (“Agreement”), dated as of February 6, 2004, between LNR DB
FACILITY MORTGAGES, INC., a Delaware corporation (“Borrower”) and DEUTSCHE BANK
AG, CAYMAN ISLANDS BRANCH, a branch of a banking institution (together with its
successors and assigns, “Lender”).

 

PRELIMINARY STATEMENTS:

 

(1) Borrower is in the business of purchasing and originating Mezzanine Loans
and B Notes.

 

(2) Borrower has requested that Lender make Advances to Borrower from time to
time in order to provide funds to the Borrower to make or acquire Mezzanine
Loans and B Notes. The Lender has indicated its willingness to agree to lend
such amount on the terms and conditions of this Agreement.

 

(3) NOW, THEREFORE, in consideration of the premises and of the mutual covenants
and agreements contained herein, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“A Note” means the senior promissory note or other evidence of senior
indebtedness of a borrower under a mortgage loan secured by a multifamily
property or commercial property, including any amendments or modifications, or
any renewal or substitution notes.

 

“Advance” has the meaning specified in Section 2.01. Each Advance shall be
either a Mezzanine Loan Advance or a B Note Advance.

 

“Advance Amount” means the principal amount of any Advance.

 

“Advance Rate” means as follows:

 

(a) with respect to a Mezzanine Loan Advance, (i) if the related Mezzanine Loan
was originated by Lender or an Affiliate thereof, sixty percent (60%) or such
higher percentage (up to a maximum of sixty-five percent (65%)) as Lender may
determine in its sole discretion or (ii) if the related Mezzanine Loan was not
originated by Lender or an Affiliate thereof, fifty-five percent (55%) or such
higher percentage (up to a maximum of sixty percent (60%)) as Lender may
determine in its sole discretion; and

 



--------------------------------------------------------------------------------

(b) with respect to a B Note Advance, (i) if the related B Note was originated
by Lender or an Affiliate thereof, seventy-five percent (75%) or (ii) if the
related B Note was not originated by Lender or an Affiliate thereof, sixty-five
percent (65%).

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling,” “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.

 

“Agreement” has the meaning specified in the recital of parties to this
Agreement.

 

“Applicable Lending Office” means Lender’s Eurodollar Lending Office with
respect to each Eurodollar Rate Advance and Lender’s Domestic Lending Office
with respect to each Base Rate Advance.

 

“Applicable Margin” means

 

(a) with respect to any Eurodollar Rate Advance which is a Mezzanine Loan
Advance, (A) if the related Mezzanine Loan was originated by Lender or an
Affiliate thereof, 185 basis points (1.85%) per annum or such lower margin
(subject to a minimum of 160 basis points (1.60%) per annum) as Lender may
determine in its sole discretion or (B) if the related Mezzanine Loan was not
originated by Lender or an Affiliate thereof, 200 basis points (2.00%) per
annum; and

 

(b) with respect to any Eurodollar Rate Advance which is a B Note Advance, (A)
if the related B Note was originated by Lender or an Affiliate thereof, 75 basis
points (0.75%) per annum or (B) if the related B Note was not originated by
Lender or an Affiliate thereof, 175 basis points (1.75%) per annum.

 

“B Note” means a junior participation interest in a commercial mortgage loan
secured by a first lien on multifamily and/or commercial properties, including,
without limitation, an interest in a commercial mortgage loan that is junior to
one or more other subordinated interests in such loan.

 

“B Note Advance” means an Advance made to the Borrower to provide funds to
acquire one or more B Notes from third parties, including Affiliates of the
Borrower.

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall be equal to the lesser of (a) the maximum
non-usurious rate permitted by Law or (b) the greater of (i) the rate of
interest announced publicly by Deutsche Bank AG, New York Branch, in New York,
from time to time, as its “Prime Rate” and (ii) one percent (1%) above the
Federal Funds Rate.

 

2



--------------------------------------------------------------------------------

“Base Rate Advance” means an Advance which bears interest in accordance with
Section 2.05(a)(i).

 

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

 

“Borrower’s Account” means an account of Borrower maintained by Borrower and
designated by notice to Lender not less than two (2) days prior to the Closing
Date.

 

“Borrowing Base Certificate” means a certificate in substantially the form of
Exhibit B hereto, duly certified by the chief financial officer of Borrower.

 

“Borrowing Base Deficiency” means, at any time with respect to any Mezzanine
Loan or B Note, the excess, if any, of (a) the then outstanding principal amount
of the Advance with respect to such Mezzanine Loan or B Note outstanding at such
time over (b) the product of (i) the related Loan Value at such time and (ii)
the related Advance Rate.

 

“Borrowing Limit” means Three Hundred Million Dollars ($300,000,000); provided,
however, that no more than One Hundred Fifty Million Dollars ($150,000,000) of
such amount may be outstanding at any time with respect to Advances relating to
Mezzanine Loans or B Notes which were not originated by Lender or an Affiliate
thereof.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City, and, if the applicable Business Day
relates to any Eurodollar Rate Advances, a Business Day on which commercial
banks are open for international business (including dealings in dollar deposits
in the London interbank market).

 

“Capitalized Leases” means, with respect to any Person, any leases of any
property by such Person, as lessee, which, in accordance with GAAP, is required
to be accounted for as a capital lease on the balance sheet of such Person.

 

“Cash Collateral Account” has the meaning specified in Section 2.04.

 

“Change of Control” means with respect to any Person (a) the sale or transfer by
Persons who are the direct beneficial owners of such Person as of the Closing
Date of more than forty-nine and nine-tenths percent (49.9%) of the direct or
indirect right to distributions from such Person in the aggregate to Persons who
were not direct beneficial owners as of such date or (b) the sale or transfer by
such direct beneficial owners of such Person as of the Closing Date of more than
forty-nine and nine-tenths percent (49.9%) of the direct or indirect voting
rights in such Person to Persons who were not direct beneficial owners as of
such date.

 

“Closing Date” means the date on which Borrower shall execute and deliver this
Agreement.

 

3



--------------------------------------------------------------------------------

“Collateral” means, collectively,

 

(a) with respect to the B Notes, all Eligible B Notes which are the subject of
Advances and all of Borrower’s right, title and interest in and to each of the
documents comprising the related Legal Files;

 

(b) with respect to the Mezzanine Loans, all Eligible Mezzanine Loans which are
the subject of Advances and all of Borrower’s right, title and interest in and
to each of the documents comprising the related Legal Files; and

 

(c) all other property, whether real, personal or mixed, tangible or intangible,
owned or to be owned or leased or to be leased or otherwise held or to be held
by Borrower or in which Borrower shall have or shall acquire an interest, to the
extent that Borrower’s interest therein is now or hereafter granted, assigned,
transferred, mortgaged or pledged to Lender or in which a security interest is
granted to Lender to secure all or any part of the Obligations of Borrower under
the Loan Documents.

 

“Collateral Documents” means the Security Agreement and any other agreement that
creates or purports to create a Lien in favor of Lender.

 

“Commitment Expiration Date” means February 6, 2006.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Custodial Agreement” means the Custodial Agreement of even date herewith, by
and among Borrower, Lender and the Custodian, substantially in the form of
Exhibit E annexed hereto, as it may be amended, restated, replaced, supplemented
or otherwise modified from time to time.

 

“Custodian” means LaSalle National Bank, the financial institution selected to
act as Custodian pursuant to the Custodial Agreement, and any other financial
institution subsequently selected by Lender to so act, and reasonably acceptable
to Borrower.

 

“Debt” of any Person means, without duplication,

 

(a) all indebtedness of such Person for borrowed money;

 

(b) all Obligations of such Person for the deferred purchase price of property
or services (other than trade payables not overdue by more than ninety (90) days
incurred in the ordinary course of such Person’s business);

 

(c) all Obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments;

 

(d) all Obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property);

 

4



--------------------------------------------------------------------------------

(e) all Obligations of such Person for lease payments payable by such Person as
lessee under Capitalized Leases;

 

(f) all Obligations, contingent or otherwise, of such Person under acceptance,
letter of credit or similar facilities;

 

(g) all Obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any capital stock of or other ownership
or profit interest in such Person or any other Person, valued, in the case of
redeemable preferred stock, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends;

 

(h) all Debt of others referred to in clauses (a) through (g) above or clause
(i) below guaranteed directly or indirectly in any manner by such Person, or in
effect guaranteed directly or indirectly by such Person through an agreement,
(i) to pay or purchase such Debt or to advance or supply funds for the payment
or purchase of such Debt, (ii) to purchase, sell or lease (as lessee or lessor)
property, or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such Debt or to assure the holder of such Debt
against loss, (iii) to supply funds to or in any other manner invest in the
debtor (including any agreement to pay for property or services irrespective of
whether such property is received or such services are rendered) or (iv)
otherwise to assure a creditor against loss; and

 

(i) all Debt referred to in clauses (a) through (h) above of another Person
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Debt.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Determination Date” with respect to each Interest Period, the second Business
Day prior to the first day of such Interest Period.

 

“Disclosed Litigation” has the meaning specified in Section 3.01(b).

 

“Disclosure Schedule” means the schedule of litigation attached to this
Agreement as Schedule B.

 

“Dollars” and the sign “$” means the lawful money of the United States of
America.

 

“Domestic Lending Office” means the office of Lender specified as its “Domestic
Lending Office” on Schedule A hereto or such other office of Lender as Lender
may from time to time specify to Borrower.

 

5



--------------------------------------------------------------------------------

“Eligible B Notes” means performing B Notes acceptable to Lender in the exercise
of its good faith business judgment and with respect to which the
representations and warranties set forth in Exhibit I are true and correct,
unless waived by Lender.

 

“Eligible Mezzanine Loan” means a performing Mezzanine Loan acceptable to Lender
in the exercise of its good faith business judgment and with respect to which
the representations and warranties set forth in Exhibit H are true and correct,
unless waived by Lender.

 

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law (or any permit, approval,
identification number, license or other authorization required thereunder) or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Eurodollar Lending Office” means the office of Lender specified as its
“Eurodollar Lending Office” opposite its name on Schedule A hereto or such other
office of Lender as Lender may from time to time specify to Borrower.

 

“Eurodollar Rate” means, for any Interest Period, either (a) the quotation
(expressed as percentage per annum) appearing on Telerate Page 3750 as of 11:00
a.m., New York time, on the relevant Determination Date for such Interest Period
for U.S. Dollar deposits for the relevant Interest Period in the London
interbank market (rounded upward, if necessary, to the nearest one
hundred-thousandth of a percentage point) or, if no such rate appears on
Telerate Page 3750, or (b) the arithmetic mean (rounded upward, if necessary, to
the nearest one hundred-thousandth of a percentage point) of the rates quoted at
approximately 11:00 a.m., London time, on such Determination Date, by four (4)
major banks in the London interbank market, selected by Lender, to prime banks
in

 

6



--------------------------------------------------------------------------------

the London interbank market for U.S. Dollar deposits for the relevant Interest
Period commencing on the first day of such Interest Period and in a principal
amount equal to an amount of not less than $1,000,000 that is representative for
a single transaction in such market at such time, provided that, if fewer than
four such quotations are provided as requested, the rate of interest that is in
effect on such Determination Date will be (i) the Eurodollar Rate for the
immediately preceding Interest Period divided by (ii) one (1) minus the
Eurodollar Rate Reserve Percentage. The foregoing notwithstanding, the
Eurodollar Rate for any Stub Interest Period shall be determined on the basis of
a one-month Interest Period commencing on the date of the applicable Advance.

 

“Eurodollar Rate Advance” means any Advance which bears interest in accordance
with Section 2.05(a)(ii).

 

“Eurodollar Rate Reserve Percentage” for any Interest Period means the reserve
percentage applicable two (2) Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurodollar Rate Advances is determined) having a term equal to
such Interest Period.

 

“Event of Default” has the meaning specified in Section 6.01.

 

“Excluded Taxes” has the meaning specified in Section 2.08(a).

 

“Exculpated Parties” has the meaning specified in Section 9.12.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Lender from three Federal funds brokers of
recognized standing selected by it.

 

“Fiscal Year” means a fiscal year of the Borrower and its Consolidated
Subsidiaries ending on December 31 in any calendar year or such other fiscal
year as the Borrower may select from time to time in accordance with the terms
of this Agreement.

 

“GAAP” means generally accepted accounting principles consistently applied and
consistent with those applied in the preparation of the financial statements
referred to in Section 5.03.

 

7



--------------------------------------------------------------------------------

“Governmental Authority” means any nation or government, any state, county,
municipality or other political subdivision or branch thereof, and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including any agency, board,
commission, court, department or officer thereof.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Debt or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or to advance or supply funds for the purchase of)
any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Debt or
other obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Debt or obligation; provided, however,
that the term Guarantee shall not include endorsements for collection or deposit
in the ordinary course of business.

 

“Guaranty” means the Guaranty made by LNR in favor of the Lender with respect to
the Advances, dated as of the date hereof.

 

“Hazardous Materials” means (a) refined petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

 

“Indemnified Party” has the meaning specified in Section 9.04(b).

 

“Initial Advance” has the meaning specified in Section 3.01.

 

“Interest Payment Date” means the first 1st day of each calendar month while any
portion of the Loan remains unpaid; provided, however, that if such Interest
Payment Date is not a Business Day, such Interest Payment Date shall be the
immediately succeeding Business Day.

 

“Interest Period” means, a period commencing on the date of the Initial Advance
hereunder to but excluding the next succeeding Interest Payment Date and each
successive one month period from and including each Interest Payment Date to but
excluding the next succeeding Interest Payment Date; provided, however, that
with respect to any Advance that is funded by Lender on a day other than an
Interest Payment Date, the initial Interest Period for such Advance (a “Stub
Interest Period”) shall be the period commencing on the date of such Advance to
but excluding the next succeeding

 

8



--------------------------------------------------------------------------------

Interest Payment Date; and provided further that no Interest Period shall extend
beyond the latest Termination Date of any Advance made hereunder.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Laws” means all present and future laws, statutes, codes, ordinances, orders,
judgments, decrees, injunctions, rules, regulations, determinations, awards and
court orders of any federal, state, municipal or local government, governmental
authority, regulatory agency or authority.

 

“Legal File” means, with respect to any Eligible Mezzanine Loan or Eligible B
Note, the applicable documents listed on Schedule C attached hereto.

 

“Lender” has the meaning specified in the Preliminary Statement.

 

“LIBOR Breakage” means the amount of losses, costs, charges and damages which
are actually incurred or which would be incurred by Lender (as reasonably
determined by Lender) as a result of any early termination of any arrangement,
or the entry into a new arrangement, with any other member of the London
interbank market for the funding of any portion of any Advance (determined as
though such Lender had funded 100% of such portion in the London interbank
market and calculated as of the date of the applicable repayment or
acceleration).

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

“LNR” has the meaning specified in Section 4.01(e).

 

“Loan Documents” means (i) this Agreement, (ii) the Note, (iii) the Custodial
Agreement, (iv) the Collateral Documents, (v) the Guaranty and (vi) any other
written agreement, document or instrument evidencing, securing or otherwise
related to the Advances, in each case as amended or otherwise modified from time
to time.

 

“Loan Servicer” has the meaning specified in Section 7.02.

 

“Loan Value” means, with respect to any Mezzanine Loan, B Note or other
Collateral, an amount equal to the least of (a) the outstanding principal amount
of the applicable Mezzanine Loan, B Note or other Collateral, (b) the purchase
price paid by Borrower to acquire such Mezzanine Loan, B Note or other
Collateral or (c) the fair market value of such Mezzanine Loan, B Note or other
Collateral, as determined by Lender in its good faith business judgment.

 

“Margin Call Notice” has the meaning specified in Section 2.04(b).

 

9



--------------------------------------------------------------------------------

“Margin Stock” has the meaning specified in Regulation U of the Board of
Governors of the Federal Reserve System, as in effect from time to time.

 

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), operations, performance or properties of
Borrower and its Subsidiaries, taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance, properties of
Borrower and its Subsidiaries, taken as a whole, (b) the rights and remedies of
the Lender under any Loan Document or (c) the ability of Borrower to perform its
Obligations under any Loan Document to which it is or is to be a party.

 

“Maximum Effective Advance Rate” means, with respect to any Mezzanine Loan or B
Note for purposes of calculating the Threshold Amount, the rate, expressed as a
percentage, obtained by (i) taking the related Advance Rate, expressed as a
decimal, (ii) adding 0.10 thereto and (iii) multiplying the result by 100.

 

“Mezzanine Loan” means a mezzanine loan (or participation interest, including a
junior participation interest, therein) secured by a pledge of the entire direct
or indirect equity ownership interest (or, in the case of a partnership, the
entire limited partnership interest) in an entity that owns one or more
multifamily and/or commercial properties.

 

“Mezzanine Loan Advance” means an Advance made to the Borrower to provide funds
to make or acquire one or more Mezzanine Loans from third parties, including
Affiliates of the Borrower.

 

“Net Cash Proceeds” means, with respect to any sale, transfer or other
disposition of any Mezzanine Loan or B Note, the aggregate amount of cash
received from time to time (whether as initial consideration or through payment
or disposition of deferred consideration) by or on behalf of such Person in
connection with such transaction after deducting therefrom only (without
duplication) (a) reasonable and customary out-of-pocket brokerage commissions,
underwriting fees and discounts, legal fees, finder’s fees and other similar
fees and commissions, (b) reasonable and customary out-of-pocket closing costs
and (c) the amount of taxes payable in connection with or as a result of such
transaction, in each case to the extent, but only to the extent, that the
amounts so deducted are, at the time of receipt of such cash, actually paid to a
Person that is not an Affiliate of such Person and are properly attributable to
such transaction or to the asset that is the subject thereof.

 

“Note” means the promissory note of Borrower payable to the order of the Lender,
in substantially the form attached hereto as Exhibit A, evidencing the
indebtedness of Borrower to the Lender resulting from the Advances made by the
Lender.

 

“Notice of Borrowing” has the meaning specified in Section 2.02.

 

“Obligation” means, with respect to any Person, any payment or performance
obligation of such Person of any kind, including, without limitation, any
liability of such

 

10



--------------------------------------------------------------------------------

Person on any claim, whether or not the right of any creditor to payment in
respect of such claim is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, disputed, undisputed, legal, equitable, secured or
unsecured, and whether or not such claim is discharged, stayed or otherwise
affected by any proceeding referred to in Section 6.01(f). Without limiting the
generality of the foregoing, the Obligations of Borrower under the Loan
Documents include (a) the obligation to pay principal, interest, charges,
expenses, fees, attorneys’ fees and disbursements, indemnities and other amounts
payable by Borrower under any Loan Document and (b) the obligation of Borrower
to reimburse any amount in respect of any of the foregoing that the Lender, in
its sole discretion, may elect to pay or advance on behalf of Borrower.

 

“Organizational Documents” means, (a) with respect to any Person that is a
corporation, the certificate of incorporation or charter and by-laws of such
Person, (b) with respect to any Person that is a partnership, the partnership
agreement and, if a limited partnership, certificate of limited partnership of
such Person, and (c) with respect to any Person that is a limited liability
company, the articles of organization and the operating agreement of such
Person.

 

“Other Taxes” has the meaning specified in Section 2.08(b).

 

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies not yet due
and payable; (b) Liens imposed by law, such as landlord’s, materialmen’s,
mechanics’, carriers’, workmen’s and repairmen’s Liens and other similar Liens
arising in the ordinary course of business securing obligations that are not
overdue for a period of more than 90 days; and (c) pledges or deposits to secure
obligations under workers’ compensation laws or similar legislation or to secure
public or statutory obligations.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Preliminary Due Diligence Package” means with respect to each Mezzanine Loan or
B Note proposed for inclusion as Collateral under this Agreement, a summary
memorandum outlining the related transaction, including, to the reasonable
knowledge of the Borrower, potential transaction benefits and all material
underwriting risks, Underwriting Issues and all other characteristics of the
proposed Advance that a reasonable lender would consider material, together with
the following due diligence information relating to such Mezzanine Loan or B
Note to be provided by Borrower to Lender pursuant to this Agreement:

 

(a) the information relating to such Mezzanine Loan or B Note contained in the
schedule attached hereto as Exhibit C;

 

11



--------------------------------------------------------------------------------

(b) the current rent roll in respect of the related mortgaged property, if
applicable;

 

(c) the cash flow pro-forma, plus historical information, if available;

 

(d) a description of the related mortgaged property and the ownership structure
of the borrower and the sponsor (including, without limitation, the board of
directors, if applicable and available);

 

(e) indicative debt service coverage ratios;

 

(f) indicative loan-to-value ratio;

 

(g) term sheet outlining the transaction generally;

 

(h) Borrower’s relationship with the mortgagor or borrower, if any;

 

(i) any exceptions to the representations and warranties set forth in Exhibit H
or Exhibit I, as applicable; and

 

(j) such other information as Lender may reasonably request, which is available
to or can be obtained by the Borrower without unreasonable effort or expense;

 

provided that, in the case of any Mezzanine Loan or B Note that was originated
by Lender or an Affiliate thereof, the “Preliminary Due Diligence Package” shall
be limited to the items described in clauses (b), (c), (e), (f), (h), (i) and
(j) above.

 

“Property Value” means, with respect to any multifamily property or commercial
property relating to a Mezzanine Loan or B Note, an amount equal to the market
value of such multifamily property or commercial property as determined by the
Lender in its sole discretion.

 

“Release Price” means, with respect to an Eligible Mezzanine Loan or Eligible B
Note, the payment to be made by Borrower in order to effect the release of such
Eligible Mezzanine Loan or Eligible B Note from the Liens of the Loan Documents
thereon, which Release Price shall be equal to the sum of (a) the principal
amount of the Advance made with respect to the applicable Mezzanine Loan or B
Note minus, as of the dates of release, the amount of principal prepayments
previously made by the Borrower attributable to such Mezzanine Loan or B Note
equal to the sum of (x) prepayments from principal collections pursuant to
Section 2.04(b)(i) and Section 2.04(b)(ii) and (y) such Advances pro rata share
of all voluntary prepayments pursuant to Section 2.04(a) and/or prepayments in
connection with a Margin Call Notice pursuant to Section 2.04(b)(iii), plus (b)
LIBOR Breakage, if any, and shall be adjusted by Lender to account for any
principal payments made from time to time by the Borrower in respect of such
Mezzanine Loan or B Note.

 

“Responsible Officer” means the following officers of Borrower or any officer of
Borrower subsequently designated in writing by Borrower as a “Responsible
Officer”: (i)

 

12



--------------------------------------------------------------------------------

President; (ii) Vice-President; (iii) Chief Operating Officer; (iv) Chief
Executive Officer; and (v) Chief Financial Officer.

 

“Security Agreement” has the meaning specified in Section 3.01(d)(vii).

 

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Stub Interest Period” has the meaning specified in the definition of “Interest
Period.”

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.

 

“Taxes” has the meaning specified in Section 2.08(a).

 

“Termination Date” means with respect to any Advance, the earlier of (i) the
stated maturity date of the related Mezzanine Loan or B Note and (ii) February
6, 2009.

 

“Threshold Amount” means, at any time that a Borrowing Base Deficiency exists
with respect to any Mezzanine Loan or B Note, the excess, if any, of (a) the
principal amount of the Advance with respect to such Mezzanine Loan or B Note
outstanding at such time over (b) the product of (i) the related Loan Value at
such time and (ii) the related Maximum Effective Advance Rate.

 

“Underwriting Issues” means all material information that has come to Borrower’s
attention that, based on the making of reasonable inquiries and the exercise of
reasonable care and diligence under the circumstances, would be considered a
materially “negative” factor (either separately or in the aggregate with other
material information),

 

13



--------------------------------------------------------------------------------

or a material defect in loan documentation or closing deliveries (such as any
absence of any material document that would be required to be included in the
Legal File), to a reasonable institutional mortgage lender in determining
whether to lend against the Collateral in question.

 

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

 

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding.”

 

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP.

 

ARTICLE II

 

AMOUNT AND TERMS OF THE ADVANCES

 

SECTION 2.01. The Advances. The Lender agrees, on the terms and conditions
hereinafter set forth, to make advances (each, an “Advance”) to the Borrower
from time to time on any Business Day during the period from the date hereof
until the Commitment Expiration Date in an aggregate principal amount not to
exceed the applicable Borrowing Limit. Each Advance shall, unless approved in
advance by Lender, be in a minimum principal amount of $1,000,000 or an integral
multiple of $10,000 in excess thereof. Within the applicable Borrowing Limit in
effect from time to time, the Borrower may borrow under this Section 2.01,
prepay pursuant to Section 2.04 and reborrow under this Section 2.01.

 

SECTION 2.02. Making the Advances.

 

(a) Upon satisfaction of the conditions precedent to Lender’s obligations
pursuant to this Agreement, the Advances shall be made on notice, given not
later than 11:00 A.M. (New York City time) on the second Business Day prior to
the date of the proposed disbursement of the Advance, by the Borrower to Lender.
Such notice (a “Notice of Borrowing”) shall be by telephone, confirmed
immediately in writing, or telex or telecopier, in substantially the form of
Exhibit F hereto, specifying therein, among other things, (i) the requested date
of such Advance, (ii) the amount of such Advance, (iii) the Property Value
agreed to by Borrower and Lender and (iv) with respect to each B Note Advance
only, the outstanding principal amounts of the related A Note and B Note (or B
Notes, as applicable). Subject to the satisfaction of the conditions precedent
to Lender’s obligations under this Agreement, the Lender shall, on the date of
the proposed Advance, make funds in an amount equal to the amount of such
Advance available to Borrower by crediting Borrower’s Account.

 

(b) Lender and Borrower shall consult one another and cooperate with respect to
the identification of potential Eligible Mezzanine Loans and Eligible B Notes
for inclusion as

 

14



--------------------------------------------------------------------------------

Collateral under this Agreement. In order to obtain formal approval from Lender
of a particular Mezzanine Loan as an Eligible Mezzanine Loan or particular B
Note as an Eligible B Note, Borrower shall submit to Lender a Preliminary Due
Diligence Package with respect thereto. In addition, Borrower shall, at the
request of Lender provide Lender the opportunity to conduct a site inspection of
the applicable mortgaged property, to the extent permitted under the applicable
commercial mortgage loan documents. Lender shall endeavor in good faith to
respond in writing within five (5) Business Days after submission of the
information set forth above as to whether the proposed Mezzanine Loan
constitutes an Eligible Mezzanine Loan or the proposed B Note constitutes an
Eligible B Note under this Agreement. Borrower shall not submit any Notice of
Borrowing requesting an Advance with respect to any Mezzanine Loans or B Notes
until such time as Borrower has received written confirmation from Lender that
such Mezzanine Loans constitute Eligible Mezzanine Loans or such B Notes
constitute Eligible B Notes and as to the Loan Value at the time the Advance is
made of such Eligible Mezzanine Loans or Eligible B Notes.

 

SECTION 2.03. Repayment of Advances. Subject to the provisions of Section 2.04,
Borrower shall repay to Lender the aggregate outstanding principal amount of
each Advance (calculated as of the Interest Payment Date twelfth preceding the
applicable Termination Date) in four equal quarterly installments on the
Interest Payment Dates ninth, sixth and third preceding the applicable
Termination Date and on the applicable Termination Date; provided that (a) in
the event the Borrower makes a voluntary prepayment or mandatory prepayment of
such Advance pursuant to Section 2.04 after the Interest Payment Date twelfth
preceding such Termination Date, then the amount of each remaining quarterly
installment shall be reduced by an amount equal to the quotient of (i) the
amount of such voluntary prepayment or mandatory prepayment divided by (ii) the
number of remaining quarterly Interest Payment Dates on which installments are
due (including, if such prepayment is made on a date on which such quarterly
installment is due, such date in the number determined pursuant to this clause
(ii)) and (b) Borrower shall repay to Lender the aggregate outstanding principal
amount of each Advance outstanding on the applicable Termination Date.

 

SECTION 2.04. Prepayments.

 

(a) Voluntary. The principal amount of the Advances made by Lender pursuant to
this Agreement may be prepaid in whole or in part at the option of Borrower,
upon not less than five (5) Business Days’ notice to Lender.

 

(b) Mandatory.

 

(i) Collections of Principal. Borrower shall, on each Interest Payment Date,
prepay an aggregate principal amount of the Advances outstanding equal to the
product of (A) the amount of principal paid by the borrowers under the Mezzanine
Loan (in the case of the Mezzanine Loans) or by mortgagors on the underlying
mortgage loans in payment of the B Notes (in the case of the B Notes) during the
period commencing on the immediately preceding Interest Payment Date and ending
on the day before such Interest Payment Date with respect to the Mezzanine Loans
or B Notes comprising Collateral for the Obligations of the Borrower under the
Loan Documents and (B) the applicable Advance Rate.

 

15



--------------------------------------------------------------------------------

(ii) Net Cash Proceeds. Borrower shall, on the date of receipt of the Net Cash
Proceeds by Borrower or any of its Subsidiaries from the sale, transfer or other
disposition of any Collateral, prepay an aggregate principal amount of the
Advances equal to the lesser of (A) the amount of such Net Cash Proceeds and (B)
the outstanding principal amount of the Advance made with respect to the
applicable Mezzanine Loan or B Note sold, transferred or otherwise disposed.

 

(iii) Margin Call. In the event that on any Business Day prior to the applicable
Termination Date, Lender, acting in good faith, shall determine in its sole
discretion that a Borrowing Base Deficiency in excess of the applicable
Threshold Amount then exists with respect to any Mezzanine Loan or B Note,
Lender shall deliver a notice (a “Margin Call Notice”) to the Borrower
requesting that Borrower cure such Borrowing Base Deficiency and, to the extent
commercially feasible, stating the reasons for such notice. Within two (2)
Business Days following receipt of a Margin Call Notice, Borrower shall cure
such Borrowing Base Deficiency by either:

 

(A) prepaying a principal amount of the related Advance equal to the amount of
such Borrowing Base Deficiency; or

 

(B) obtaining a release of the applicable Mezzanine Loan or B Note in accordance
with the terms and conditions of Article VIII by prepaying the Release Price
with respect to such Mezzanine Loan or B Note.

 

(iv) Change of Control. In the event that there is a Change of Control of
Borrower, Lender may (i) by notice to Borrower declare the Note, all interest
thereon, and other amounts payable under this Agreement and the other Loan
Documents to be due and payable as of the date set forth in such notice, which
date shall be not less than sixty (60) days after the date of such notice,
whereupon Borrower shall prepay on such date all such amounts without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by Borrower, and (ii) declare its obligation to make
further Advances to be terminated, whereupon the same shall forthwith terminate.

 

All prepayments under this subsection (b) shall be made together with accrued
interest to the date of such prepayment on the principal amount prepaid. If any
payment required to be made under this Section 2.04(b) (or any prepayment as a
result of an acceleration following the occurrence of an Event of Default) on
account of Eurodollar Rate Advances would be made other than on the last day of
the applicable Interest Period therefor, the Borrower shall concurrently with
such prepayment, reimburse the Lender for any LIBOR Breakage; provided, however,
that in lieu of paying such LIBOR Breakage, the Borrower shall have the option
to make such prepayment into an account of the Lender (the “Cash Collateral
Account”) in which event such funds shall be held by the Lender in the Cash
Collateral Account as additional security for the Advances and shall not be
applied to the repayment of the applicable Advance until the last day of the
applicable Interest Period. In such event the Borrower shall execute and deliver
such documents as the Lender shall reasonably request in order to establish,
perfect and evidence the Lender’s interests in the Cash Collateral Account.

 

16



--------------------------------------------------------------------------------

SECTION 2.05. Interest.

 

(a) Scheduled Interest. Borrower shall pay interest on the unpaid principal
amount of each Advance owing to the Lender from the date of such Advance until
such principal amount shall be paid in full, at the following rates per annum:

 

(i) Base Rate Advances. For periods, if any, during which this Agreement
provides that such Advance shall accrue interest based upon the Base Rate, a
rate per annum equal at all times to the Base Rate in effect from time to time;
payable in arrears monthly on each Interest Payment Date during such periods and
on the date such Base Rate Advance shall be converted or paid in full.

 

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin, payable in
arrears monthly on each Interest Payment Date.

 

Except as expressly provided in Section 2.06, interest on all outstanding
Advances shall accrue and be payable in accordance with clause (ii) of this
Section 2.05(a).

 

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default, Borrower shall pay interest on (i) the unpaid principal amount of
each Advance owing to the Lender, payable in arrears on each Interest Payment
Date and on demand, at a rate per annum equal at all times to the lesser of (x)
the maximum non-usurious rate permitted by law or (y) five percent (5%) per
annum above the rate per annum required to be paid on such Advance pursuant to
clause (a)(i) or (a)(ii) above and (ii) to the fullest extent permitted by law,
the amount of any interest, fee or other amount payable hereunder that is not
paid when due, from the date such amount shall be due until such amount shall be
paid in full, payable in arrears on the date such amount shall be paid in full
and on demand, at a rate per annum equal at all times to the lesser of (x) the
maximum non-usurious rate permitted by law or (y) five percent (5%) per annum
above the rate per annum required to be paid on the applicable Advances.

 

(c) Notice of Interest Rate. Lender (or a Loan Servicer on behalf of Lender)
shall, prior to the commencement of each Interest Period, determine and provide
Borrower with a statement of the Eurodollar Rate applicable for the related
Interest Period and the applicable interest rate for the related Interest
Period. After determining the applicable interest rate, Lender (or a Loan
Servicer on behalf of Lender) shall calculate the aggregate interest payment
payable on the outstanding Advances on the relevant Interest Payment Date and
shall, as soon as practicable, notify Borrower of such rates and the amount of
the applicable interest installments. The determination of the interest rate
payable on the outstanding Advances and the calculation of each interest
installment by Lender (or a Loan Servicer on behalf of Lender) shall, in the
absence of manifest error, be presumptive evidence of the amount due; provided,
however, that any error in the determination of such interest rates and the
calculation of each interest installment made by Lender (or a Loan Servicer on
behalf of Lender) shall not relieve Borrower from its obligations hereunder.

 

17



--------------------------------------------------------------------------------

SECTION 2.06. Increased Costs, Etc.

 

(a) If, due to either (i) the introduction of or any change in or in the
interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
cost to Lender of agreeing to make or of making, funding or maintaining any
Eurodollar Rate Advance (excluding for purposes of this Section 2.06 any such
increased costs resulting from (i) Taxes or Other Taxes (as to which Section
2.08 shall govern) and (ii) changes in the basis of taxation of overall net
income or overall gross income by the United States or by the foreign
jurisdiction or state under the laws of which Lender is organized or has its
Applicable Lending Office or any political subdivision thereof), then Borrower
shall from time to time, upon notice thereof and demand by Lender therefor, pay
to Lender additional amounts sufficient to compensate Lender for such increased
cost. A certificate as to the amount of such increased cost, submitted to
Borrower by Lender, shall be presumptive evidence of the amount due.

 

(b) If, due to either (i) the introduction of or any change in or in the
interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
amount of capital required or expected to be maintained by Lender or any
corporation controlling Lender as a result of or based upon the existence of
Lender’s commitment to lend hereunder and other commitments of such type, then,
upon demand by Lender, Borrower shall pay to Lender, from time to time as
specified by Lender, additional amounts sufficient to compensate Lender in the
light of such circumstances, to the extent that Lender reasonably determines
such increase in capital to be allocable to the existence of Lender’s commitment
to lend hereunder. A certificate as to such amounts submitted to Borrower by
Lender shall be presumptive evidence of the amount due.

 

(c) If, Lender notifies Borrower that the Eurodollar Rate for any Interest
Period will not adequately reflect the cost to Lender of making, funding or
maintaining any Advance as a Eurodollar Rate Advance for such Interest Period,
(i) such Advance will automatically, on the last day of the then existing
Interest Period therefor, convert from a Eurodollar Rate Advance into a Base
Rate Advance and (ii) the obligation of Lender to make or maintain Eurodollar
Rate Advances shall be suspended until Lender shall notify Borrower that it has
determined that the circumstances causing such suspension no longer exist.

 

(d) Notwithstanding any other provision of this Agreement, if the introduction
of or any change in or in the interpretation of any law or regulation shall make
it unlawful, or any central bank or other governmental authority shall assert
that it is unlawful, for Lender or its Eurodollar Lending Office to perform its
obligations hereunder to fund or maintain any Eurodollar Rate Advances
hereunder, then, on notice thereof and demand therefor by Lender to Borrower (i)
such Advances will automatically, upon such demand, convert into Base Rate
Advances and (ii) the obligation of the Lender to make or maintain Eurodollar
Rate Advances shall be suspended until Lender shall notify Borrower that it has
determined that the circumstances causing such suspension no longer exist.

 

18



--------------------------------------------------------------------------------

SECTION 2.07. Payments and Computations.

 

(a) Borrower shall make each payment hereunder and under the Note, irrespective
of any right of counterclaim or set-off, not later than 3:00 P.M. (New York City
time) on each Interest Payment Date in Dollars to Lender in same day funds at
the account most recently designated in writing by the Lender to the Borrower.

 

(b) Borrower hereby authorizes Lender, if and to the extent payment owed to
Lender is not made when due hereunder or under the Note, to charge from time to
time against any or all of Borrower’s accounts with Lender any amount so due.

 

(c) All computations of interest and fees shall be made by Lender (or any Loan
Servicer on behalf of Lender) on the basis of a year of 360 days, in each case
for the actual number of days (including the first day but excluding the last
day) occurring in the period for which such interest, fees or commissions are
payable. Each determination by Lender (or any Loan Servicer on behalf of Lender)
of an interest rate or fee hereunder shall be presumptive evidence of the amount
due.

 

(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest.

 

SECTION 2.08. Taxes.

 

(a) Any and all payments by Borrower hereunder or under the Note shall be made,
in accordance with Section 2.07, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding taxes that are
imposed on Lender’s overall net income by the United States and taxes that are
imposed on the Lender’s overall net income (and franchise taxes imposed in lieu
thereof) by the local, state or foreign jurisdiction under the laws of which
Lender is organized or any political subdivision thereof and taxes that are
imposed on Lender’s overall net income (and franchise taxes imposed in lieu
thereof) by the local, state or foreign jurisdiction of Lender’s Applicable
Lending Office or any political subdivision thereof (all such excluded taxes
being hereafter referred to as “Excluded Taxes” and all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities in respect of
payments hereunder or under the Note being hereinafter referred to as “Taxes”).
If Borrower shall be required by law to deduct any Taxes from or in respect of
any sum payable hereunder or under the Note to Lender (i) the sum payable shall
be increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
2.08) Lender receives an amount equal to the sum it would have received had no
such deductions been made, (ii) Borrower shall make such deductions and (iii)
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law.

 

(b) In addition, Borrower shall pay any present or future stamp, documentary,
excise, property or similar taxes, charges or levies that arise from any payment
made hereunder or under the Note or from the execution, delivery or registration
of, performing under, or

 

19



--------------------------------------------------------------------------------

otherwise with respect to, this Agreement or the Note other than Excluded Taxes
(hereinafter referred to as “Other Taxes”).

 

(c) Borrower shall indemnify Lender for and hold it harmless against the full
amount of Taxes and Other Taxes, and for the full amount of taxes of any kind
(other than Excluded Taxes) imposed by any jurisdiction on amounts payable by
Borrower to Lender under this Section 2.08, imposed on or paid by Lender and any
liability (including penalties, additions to tax, interest and expenses) arising
therefrom or with respect thereto (other than penalties, additions to tax,
interest and expenses resulting from a delay caused by Lender). This
indemnification shall be made within thirty (30) days from the date Lender makes
written demand therefor.

 

(d) Within thirty (30) days after the date of any payment of Taxes, Borrower
shall furnish to Lender, at its address referred to in Section 9.02, the
original or a certified copy of a receipt evidencing such payment. In the case
of any payment hereunder or under the Note by or on behalf of Borrower through
an account or branch outside the United States or by or on behalf of Borrower by
a payor that is not a United States person, if Borrower determines that no Taxes
are payable in respect thereof, Borrower shall furnish, or shall cause such
payor to furnish, to the Lender, at such address, an opinion of counsel
acceptable to Lender stating that such payment is exempt from Taxes. For
purposes of this subsection (d) and subsection (e), the terms “United States”
and “United States person” shall have the meanings specified in Section 7701 of
the Internal Revenue Code.

 

(e) Lender shall, on or prior to the date of its execution and delivery of this
Agreement, and from time to time thereafter as requested in writing by Borrower
(but only so long thereafter as Lender remains lawfully able to do so), provide
Borrower with two original Internal Revenue Service forms W-8ECI or W-8BEN, as
appropriate, or any successor or other form prescribed by the Internal Revenue
Service, certifying that Lender is exempt from or entitled to a reduced rate of
United States withholding tax on payments pursuant to this Agreement or the
Note. If any form or document referred to in this subsection (e) requires the
disclosure of information, other than information necessary to compute the tax
payable and information required on the date hereof by Internal Revenue Service
form W-8ECI or W-8BEN, that Lender reasonably considers to be confidential,
Lender shall give notice thereof to Borrower and shall not be obligated to
include in such form or document such confidential information, so long as
Borrower is still able to satisfy Internal Revenue Service requirements to
enable it not to withhold tax on payments or, if not able to satisfy such
requirements, Borrower will be entitled to withhold tax on such payments
hereunder.

 

(f) For any period with respect to which Lender has failed to provide Borrower
with the appropriate form described in subsection (e) above (other than if such
failure is due to a change in law occurring after the date on which a form
originally was required to be provided or if such form otherwise is not required
under subsection (e) above), Lender shall not be entitled to indemnification
under subsection (a) or subsection (c) with respect to Taxes imposed by the
United States by reason of such failure; provided, however, that should Lender
become subject to Taxes because of its failure to deliver a form required
hereunder, Borrower shall take such steps as Lender shall reasonably request to
assist Lender to recover such Taxes.

 

20



--------------------------------------------------------------------------------

SECTION 2.09. Use of Proceeds. The proceeds of the Loan shall be available (and
Borrower agrees that it shall use such proceeds) solely to fund or acquire
Eligible Mezzanine Loans or Eligible B Notes.

 

SECTION 2.10. Late Charge. In the event that any installment of interest or
principal shall become overdue for a period in excess of five (5) Business Days,
a “late charge” in an amount equal to five percent (5%) of the amount so overdue
may be charged to Borrower by Lender for the purpose of defraying the expenses
incident to handling such delinquent payments. Such late charge shall be in
addition to, and not in lieu of, any other remedy the Lender may have and is in
addition to Lender’s right to collect reasonable fees and charges of any agents
or attorneys which Lender may employ in connection with any Default.

 

SECTION 2.11. Security for the Advances. Subject to Section 9.12 the Advances
shall constitute one general obligation of Borrower to Lender and Borrower’s
obligations hereunder and under the other Loan Documents shall be secured by the
Collateral Documents and the security interests and Liens granted therein.

 

SECTION 2.12. The Note. Borrower’s obligation to pay the principal of and
interest on the Advances shall be evidenced by the Note, duly executed and
delivered by Borrower on the Closing Date. The Note shall be payable as to
principal, interest and all other amounts due under the Loan Documents, as
specified in this Agreement, the Note, and the other Loan Documents.

 

ARTICLE III

 

CONDITIONS OF LENDING

 

SECTION 3.01. Conditions Precedent to Initial Advance. The obligation of Lender
to make an Advance on or after the date of this Agreement (an “Initial Advance”)
is subject to the satisfaction of the following conditions precedent before or
concurrently with the Closing Date:

 

(a) Before giving effect to the transactions contemplated by this Agreement,
there shall have occurred no Material Adverse Change since August 31, 2003.

 

(b) There shall exist no action, suit, investigation, litigation or proceeding
affecting Borrower or any of its Subsidiaries pending or threatened before any
court, governmental agency or arbitrator that (i) would be reasonably likely to
have a Material Adverse Effect other than the matters described on the
Disclosure Schedule (the “Disclosed Litigation”) or (ii) purports to affect the
legality, validity or enforceability of this Agreement, the Note, any other Loan
Document or the consummation of the transactions contemplated hereby.

 

(c) Borrower shall have paid all accrued fees and expenses of Lender which
Borrower is required to pay under the Loan Documents (including the accrued,
reasonable fees and expenses of counsel to Lender).

 

21



--------------------------------------------------------------------------------

(d) Lender shall have received on or before the Closing Date the following, each
dated such day (unless otherwise specified), in form and substance satisfactory
to Lender (unless otherwise specified):

 

(i) The Note payable to the order of Lender.

 

(ii) Certified copies of the resolutions of the Board of Directors of Borrower
approving this Agreement, the Note and each other Loan Document to which it is
or is to be a party, and of all documents evidencing other necessary action and
governmental and other third party approvals and consents, if any, with respect
to the Advances, this Agreement, the Note and each other Loan Document.

 

(iii) A copy of the Organizational Documents of Borrower, together with each
amendment thereto, and, in the case of the certificate of incorporation of
Borrower, certified (within ten (10) days of the Closing Date) by the Secretary
of State of the jurisdiction of its formation or incorporation as being a true
and correct copy thereof.

 

(iv) A copy of a certificate of the Secretary of State of the jurisdiction of
its formation, dated within ten (10) days of the Closing Date, certifying that
(A) Borrower has paid all franchise taxes to the date of such certificate and
(B) Borrower is duly incorporated or formed and in good standing under the laws
of the State of the jurisdiction of its organization.

 

(v) A certificate of Borrower, signed on behalf of the Borrower by a duly
authorized officer of Borrower, dated the Closing Date (the statements made in
which certificate shall be true on and as of the Closing Date), certifying as to
(A) the truth in all material respects of the representations and warranties
contained in the Loan Documents as though made on and as of the Closing Date and
(B) the absence of any event occurring and continuing, or resulting from any
Advance, that constitutes a Default.

 

(vi) A certificate of the Secretary or an Assistant Secretary of an authorized
officer of Borrower certifying the names and true signatures of the officers of
Borrower authorized to sign this Agreement, the Note and each other Loan
Document to which they are or are to be parties and the other documents to be
delivered hereunder and thereunder.

 

(vii) A security agreement in form and substance satisfactory to Lender pledging
to Lender and granting Lender a security interest in all of Borrower’s right,
title and interest in the Collateral described therein (such agreement, as
amended, supplemented or otherwise modified from time to time in accordance with
its terms, the “Security Agreement”), duly executed by Borrower, together with:

 

(A) acknowledgment copies of proper financing statements, delivered for filing
on or before the Closing Date under the Uniform Commercial Code of such
jurisdictions deemed necessary or desirable by Lender, covering the Collateral
described in the Security Agreement,

 

22



--------------------------------------------------------------------------------

(B) completed requests for information, dated on or before the Closing Date,
listing all effective financing statements filed in the jurisdictions referred
to in clause (A) above that name Borrower as debtor, together with copies of
such other financing statements, and

 

(C) evidence of the completion of all other recordings and filings of or with
respect to the Security Agreement that Lender may deem necessary or desirable in
order to perfect and protect the Liens created thereby.

 

(viii) The Custodial Agreement, in form and substance satisfactory to Lender,
duly executed by Borrower and Custodian.

 

(ix) A favorable opinion of (A) Bilzin Sumberg Baena Price & Axelrod LLP with
respect to the valid existence, due authorization and execution of the Loan
Documents by Borrower and (B) Bilzin Sumberg Baena Price & Axelrod LLP, special
counsel for Borrower, with respect to the enforceability of the Loan Documents,
in each case, in form satisfactory to Lender.

 

SECTION 3.02. Conditions Precedent to Each Advance. The obligation of Lender to
make each Advance (including the Initial Advance), shall be subject to the
satisfaction of the following further conditions precedent before or
concurrently with the date of such Advance:

 

(a) the following statements shall be true and Lender shall have received a
certificate signed by a duly authorized officer of a member of Borrower, dated
the date of such Advance, stating that (and each of the giving of the applicable
Notice of Borrowing and the acceptance by Borrower of the proceeds of such
Advance shall constitute a representation and warranty by Borrower that both on
the date of such Notice of Borrowing and on the date of such Advance such
statements are true):

 

(i) the representations and warranties contained in each Loan Document are
correct in all material respects on and as of such date, before and after giving
effect to such Advance and to the application of the proceeds therefrom, as
though made on and as of such date and each Mezzanine Loan or B Note, in respect
in which such Advance is made, is an Eligible Mezzanine Loan or Eligible B Note,
as the case may be, subject, in either case, to any exceptions approved in
advance by Lender;

 

(ii) no event has occurred and is continuing, or would result from such Advance
or from the application of the proceeds therefrom, that constitutes a Default;

 

(iii) the funding of such Advance would not exceed the applicable Borrowing
Limit;

 

(iv) no Borrowing Base Deficiency in excess of the applicable Threshold Amount
(based upon the Loan Values at the time of Borrower’s request for such Advance)
exists with respect to any outstanding Advance; and

 

23



--------------------------------------------------------------------------------

(v) the information relating to the Mezzanine Loans and B Notes contained in the
schedule attached hereto as Exhibit C shall be attached to such certificate and
such certificate shall state that said information is true and correct.

 

(b) Lender shall have received on or before the date of the proposed Advance,
the following, each dated such day (unless otherwise specified), in form and
substance satisfactory to Lender (unless otherwise specified):

 

(i) a Notice of Borrowing; and

 

(ii) a Borrowing Base Certificate and the Legal File for each Mezzanine Loan or
B Note added to the Collateral since the date of the last Advance.

 

(c) Lender shall have received such other approvals, opinions or documents as
Lender may reasonably request.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01. Representations and Warranties of Borrower. Borrower represents
and warrants as follows:

 

(a) Borrower (i) is a corporation duly organized, validly existing and in good
standing under the laws and regulations of the jurisdiction of its formation,
(ii) is duly licensed, qualified and in good standing in each other jurisdiction
in which it owns or leases property or in which the conduct of its business
requires it to so qualify or be licensed except where the failure to so qualify
or be licensed would not have a Material Adverse Effect and (iii) has all
requisite power and authority to own, hold or lease and operate its properties
and to carry on its business as now conducted and as proposed to be conducted.

 

(b) The execution, delivery and performance by Borrower of this Agreement, the
Note and each other Loan Document to which it is or is to be a party, the
consummation of the transactions contemplated hereby and thereby and the
compliance by Borrower with the terms, conditions and provisions hereof and
thereof, are within Borrower’s powers, have been duly authorized by all
necessary corporate action, and do not (i) contravene Borrower’s Organizational
Documents, (ii) violate any law (including, without limitation, the Securities
Exchange Act of 1934 and the Racketeer Influenced and Corrupt Organizations
Chapter of the Organized Crime Control Act of 1970), rule, regulation
(including, without limitation, Regulation X of the Board of Governors of the
Federal Reserve System), order, writ, judgment, injunction, decree, demand,
determination or award, (iii) conflict with or result in the breach of, or
constitute a default under, any contract, loan agreement, indenture, mortgage,
deed of trust, lease or other instrument binding on or affecting Borrower or any
of the mortgaged properties or (iv) except for the Liens created under the Loan
Documents, result in or require the creation or imposition of any Lien upon or
with respect to any of the properties of Borrower. Borrower is not in violation
of any such law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or in breach of any such contract, loan agreement,
indenture, mortgage,

 

24



--------------------------------------------------------------------------------

deed of trust, lease or other instrument, the violation or breach of which is
reasonably likely to have a Material Adverse Effect.

 

(c) Except as already made or obtained, no license, consent, authorization or
approval or other action by, and no notice to or filing with, any Governmental
Authority or regulatory body or any other third party is required for (i) the
due execution, delivery, recordation, filing or performance by Borrower of this
Agreement, the Note or any other Loan Document to which it is or is to be a
party, or for the consummation of the transactions contemplated hereby, (ii) the
grant by Borrower of the Liens granted by it pursuant to the Collateral
Documents, (iii) the perfection or maintenance of the Liens created by the
Collateral Documents (including the first priority nature thereof), or (iv) the
exercise by Lender of its rights under the Loan Documents or the remedies in
respect of the Collateral pursuant to the Collateral Documents, except for items
(iii) and (iv) above for which a blanket UCC-1 financing statement is required.

 

(d) This Agreement has been, and the Note and each other Loan Document when
delivered hereunder will have been, duly executed and delivered by Borrower, for
good and valuable consideration. This Agreement is, and the Note and each other
Loan Document when delivered hereunder will be, the legal, valid and binding
obligation of Borrower, enforceable against the Borrower in accordance with its
terms, subject to bankruptcy, insolvency, and other limitations on creditors’
rights generally and to equitable principles.

 

(e) The unaudited Consolidated balance sheet of LNR Property Corporation (“LNR”)
and its Subsidiaries as at August 31, 2003, and the related Consolidated
statement of income and Consolidated statement of cash flows of LNR and its
Subsidiaries for the nine month period then ended, fairly represent in all
material respects the Consolidated financial condition of LNR and its
Subsidiaries as at such date and the Consolidated results of the operations of
LNR and its Subsidiaries for the period ended on such date, all in accordance
with GAAP (subject to year-end audit adjustments), and since August 31, 2003,
there has been no Material Adverse Change.

 

(f) No information, exhibit or report furnished by Borrower to Lender in
connection with the negotiation of the Loan Documents or pursuant to the terms
of the Loan Documents contained any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements made therein
not misleading.

 

(g) Except for any Disclosed Litigation, there is no action, suit,
investigation, litigation, arbitration or proceeding affecting Borrower,
including any Environmental Action, pending or threatened before any court,
governmental agency or arbitrator that (i) would be reasonably likely to have a
Material Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of this Agreement, the Note or any other Loan Document or the
consummation of the transactions contemplated hereby.

 

(h) No proceeds of the Advances will be used to acquire any equity security of a
class that is registered pursuant to Section 12 of the Securities Exchange Act
of 1934, as amended.

 

25



--------------------------------------------------------------------------------

(i) Borrower is not engaged in the business of extending credit for the purpose
of purchasing or carrying Margin Stock, and no proceeds of the Advances will be
used to purchase or carry any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock.

 

(j) Borrower is not and will not be an “employee benefit plan” as defined in
Section 3(3) of ERISA, which is subject to Title I of ERISA, and the assets of
Borrower do not and will not constitute “plan assets” of one or more such plans
for purposes of Title I of ERISA.

 

(k) Borrower is not and will not be a “governmental plan” within the meaning of
Section 3(32) of ERISA and transactions by or with the Borrower are not and will
not be subject to state statutes applicable to Borrower regulating investments
of and fiduciary obligations with respect to governmental plans.

 

(l) Borrower is not (i) an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended, (ii) a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of either a “holding company” or a “subsidiary
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended, or (iii) subject to any other Law that purports to restrict or
regulate its ability to borrow money.

 

(m) Borrower is not a party to any indenture, loan or credit agreement or any
lease or other agreement or instrument or subject to any charter or corporate
restriction that would be reasonably likely to have a Material Adverse Effect.

 

(n) When recorded or filed with the appropriate governmental offices, and when
the documents comprising the related Legal File have been delivered to the
Custodian, and the related Advance has been made, the Collateral Documents
create a valid and perfected first priority lien on and security interest in all
right, title and interest of the Borrower in, to and under the Collateral.
Borrower is the legal and beneficial owner of, and has good title to, the
Collateral free and clear of any Lien or other impediment to transfer, except
for the liens and security interests created or permitted under the Loan
Documents.

 

(o) Borrower has filed, has caused to be filed or has been included in all tax
returns (federal, state, local and foreign) required to be filed and has paid
all taxes shown thereon to be due, together with applicable interest and
penalties, for which the failure to file or pay would have a Material Adverse
Effect.

 

(p) Borrower is Solvent.

 

(q) The Borrower’s jurisdiction of organization is the State of Delaware and the
location of Borrower’s principal place of business and chief executive office is
at the address set forth in Section 9.02.

 

(r) Borrower is not a “foreign person” within the meaning of § 1445(f)(3) of the
Internal Revenue Code.

 

(s) Borrower is not a party to any collective bargaining agreements.

 

26



--------------------------------------------------------------------------------

(t) Borrower will obtain each Advance as principal for its own account.

 

(u) Borrower has not dealt with any broker, investment banker, agent, or other
Person (other than Lender or an Affiliate of Lender) who may be entitled to any
commission or compensation in connection with any Advance or otherwise in
connection with any of the Loan Documents.

 

On the date of each Advance, Borrower shall be deemed to repeat each the
foregoing representations and warranties made by it.

 

ARTICLE V

 

COVENANTS OF THE BORROWER

 

SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or the Lender shall have any commitment hereunder, Borrower will:

 

(a) Compliance with Laws. Etc. Comply at all times, and cause each of its
Subsidiaries to comply at all times, in all material respects, with all
applicable laws, ordinances, rules, regulations and orders, such compliance to
include, without limitation, compliance with ERISA and the Racketeer Influenced
and Corrupt Organizations Chapter of the Organized Crime Control Act of 1970,
where the failure to so comply would be reasonably likely to result in a
Material Adverse Effect.

 

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
property and (ii) all lawful claims that, if unpaid, might by law become a Lien
upon its property unless the failure to pay or discharge same would not have a
Material Adverse Effect; provided, however, that neither Borrower nor any of its
Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge or claim that is being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained, unless and until any
Lien resulting therefrom attaches to its property and becomes enforceable
against its other creditors.

 

(c) Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws, the failure to comply with which would be reasonably likely
to result in a Material Adverse Effect.

 

(d) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which Borrower or such Subsidiary operates, the failure to
comply with which would reasonably likely result in a Material Adverse Effect.

 

(e) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its existence, legal
structure, legal name,

 

27



--------------------------------------------------------------------------------

rights (charter and statutory), permits, licenses, approvals, privileges and
franchises; provided, however, that neither Borrower nor any of its Subsidiaries
shall be required to preserve any right, permit, license, approval, privilege or
franchise if Borrower or such Subsidiary shall determine that the preservation
thereof is no longer desirable in the conduct of the business of the Borrower or
such Subsidiary, as the case may be, and that the loss thereof is not
disadvantageous in any material respect to Borrower, such Subsidiary or Lender;
provided, further, that the covenants contained in this Section 5.01(e) shall
not require the Borrower or any of its Subsidiaries to refrain from any merger
or consolidation otherwise permitted pursuant to Section 5.02(d).

 

(f) Visitation Rights. From time to time, upon reasonable notice and during
normal business hours, permit Lender or any agents or representatives thereof,
to examine and make copies of and abstracts from the records and books of
account of, and visit the offices of, Borrower and any of its Subsidiaries, and
to discuss the affairs, finances and accounts of Borrower and any of its
Subsidiaries with any of their officers or directors and with their independent
certified public accountants.

 

(g) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full, true and correct entries shall be
made of all financial transactions and the assets and business of Borrower and
each such Subsidiary in accordance with GAAP.

 

(h) Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, all transactions otherwise permitted under the Loan Documents with any
of their Affiliates on terms that are fair and reasonable and no less favorable
to Borrower or such Subsidiary than it would obtain in a comparable arm’s-length
transaction with a Person not an Affiliate; provided, however, Borrower or its
Subsidiaries may enter into such a transaction with Affiliates so long as such
transaction would not result in a Material Adverse Effect.

 

(i) ERISA. Deliver to Lender such certifications or other evidence from time to
time, as reasonably requested by the Lender, that (1) Borrower is not an
“employee benefit plan” as defined in Section 3(3) of ERISA, which is subject to
Title I of ERISA, or a “governmental plan” within the meaning of Section 3(32)
of ERISA; (2) Borrower is not subject to state statutes regulating investments
and fiduciary obligations with respect to governmental plans; and (3) one or
more of the following circumstances is true:

 

(i) equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. § 2510.3-101(b)(2);

 

(ii) less than 25 percent of each outstanding class of equity interests in
Borrower are held by “benefit plan investors” within the meaning of 29 C.F.R. §
2510.3-101(f)(2); or

 

(iii) Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. § 2510.3-101(c) or (e) or an investment
company registered under the Investment Company Act of 1940, as amended.

 

(j) Servicing. Borrower, either directly or through one or more of its
Affiliates, shall make all reasonable efforts to collect all payments called for
under the terms and

 

28



--------------------------------------------------------------------------------

provisions of the Mezzanine Loans and B Notes comprising Collateral, shall
provide reasonable advance notice to mortgagors or borrowers of required
principal and/or interest payments and shall otherwise service and administer
such Mezzanine Loans and B Notes in accordance with applicable law and customary
and usual servicing practices consistent with the higher of (i) those that a
prudent institutional commercial and multifamily mortgage investor or lender
would use in servicing mortgage loans like the Mezzanine Loans and B Notes for
its own account and (ii) the care, skill, prudence and diligence with which
Borrower and its Affiliates service and administer commercial and multifamily
mortgage loans generally.

 

(k) Additional Documents. Borrower shall provide Lender with copies of such
documents as Lender may reasonably request (to the extent such documents are
available to or can be obtained by the Borrower without unreasonable effort or
expense) evidencing the truthfulness of the representations contained in any
Loan Document or with respect to any Mezzanine Loan or B Note.

 

(l) Further Assurances. Borrower (i) shall defend the right, title and interest
of the Lender in and to the Collateral against, and take such other action as is
necessary to remove, the Liens, security interests, claims and demands of all
Persons (other than security interests by or through Lender) and (ii) shall, at
Lender’s reasonable request, take all action necessary to ensure that Lender
will have a first priority security interest in the Collateral subject to any of
the Advances. At any time from time to time upon the reasonable request of
Lender, at the sole expense of Borrower, Borrower will promptly and duly execute
and deliver such further instruments and documents and take such further actions
as Lender may reasonably request for the purposes of obtaining or preserving the
full benefits of this Agreement and the other Loan Documents, including the
first priority security interest granted under the Collateral Documents and of
the rights and powers granted herein and in the other Loan Documents (including,
among other things, filing such UCC financing statements as Lender may
reasonably request).

 

(m) Performance. Borrower shall observe, perform and satisfy all the terms,
provisions, covenants and conditions required to be observed, performed or
satisfied by it, and shall pay when due all costs, fees and expenses required to
be paid by it, under the Loan Documents. Borrower shall pay and discharge all
taxes, levies, liens and other charges on its assets and on the Collateral that,
in each case, in any manner would create any lien or charge upon the Collateral,
except for any such taxes as are being appropriately contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves have been provided in accordance with GAAP.

 

(n) Change in Jurisdiction of Organization, Location of Principal Place of
Business or Chief Executive Office. Borrower shall advise Lender in writing of
the opening of any new chief executive office or principal place of business or
the closing of any such office or place of business and of any change in
Borrower’s name, jurisdiction of organization or the places where the books and
records pertaining to the Collateral are held not less than fifteen (15)
Business Days prior to taking any such action.

 

29



--------------------------------------------------------------------------------

SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid, or
Lender shall have any remaining Commitment hereunder, Borrower will not, at any
time:

 

(a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien on or with
respect to the Mezzanine Loans or B Notes that are Collateral hereunder or any
interests therein or rights thereunder or any of its properties of any character
(including, without limitation, accounts) whether now owned or hereafter
acquired, or sign or file or suffer to exist, under the Uniform Commercial Code
of any jurisdiction, a financing statement that names Borrower as debtor, or
sign or suffer to exist, any security agreement authorizing any secured party
thereunder to file such financing statement, or assign any accounts or other
right to receive income, excluding, however, from the operation of the foregoing
restrictions the following:

 

(i) Liens created under the Loan Documents;

 

(ii) Permitted Liens;

 

(iii) Liens existing on the date hereof and described on Schedule B hereto;

 

(iv) Liens, deposits or pledges to secure the performance of bids, tenders,
contracts (other than contracts for the payment of money), leases (permitted
under the terms of this Agreement), public or statutory obligations, surety,
stay, appeal, indemnity, performance or other similar bonds, or other similar
obligations arising in the ordinary course of business;

 

(v) judgment and other similar liens arising in connection with court
proceedings, provided the execution or other enforcement of such liens is
effectively stayed and the claims secured thereby are being actively and
contested in good faith and by appropriate proceeding;

 

(vi) easements, rights of way, restrictions and other similar encumbrances
which, in the aggregate, do not materially interfere with the Borrower’s
occupation, use and enjoyment of the property or assets encumbered thereby in
the normal course of its business or materially impair the value of the property
subject thereto; and

 

(vii) the replacement, extension or renewal of any Lien permitted by clauses
(ii) and (iii) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount or change
in any direct or contingent obligor) of the Debt secured thereby.

 

(b) Lease Obligations. Create, incur, assume or suffer to exist, any obligations
as lessee (i) for the rental or hire of real or personal property in connection
with any sale and leaseback transaction, or (ii) for the rental or hire of other
real or personal property of any kind under leases or agreements to lease,
including Capitalized Leases having an original term of one year or more, other
than leases of equipment or office space entered into in the

 

30



--------------------------------------------------------------------------------

ordinary course of business provided that the total annual monetary obligations
under any such leases shall not exceed $1,000,000 in aggregate.

 

(c) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in accounting policies or reporting practices, except
as required or permitted by GAAP as reasonably determined by Borrower.

 

(d) Mergers, Etc. Merge into or consolidate with any Person or permit any Person
to merge into it, or permit any of its Subsidiaries to do so, except that (i)
any Subsidiary of Borrower may merge into or consolidate with any other
Subsidiary of Borrower provided that, in the case of any such merger or
consolidation, the Person formed by such merger or consolidation shall be a
Subsidiary of Borrower and (ii) Borrower may merge into or consolidate with LNR
or any of its Subsidiaries; provided, however, that if Borrower is not the
surviving entity in any such permitted merger, the surviving entity must assume
all of the obligations of Borrower in and to the Loan Documents.

 

(e) Negative Pledge. Enter into or suffer to exist any agreement prohibiting the
creation or assumption of any Lien upon any of its property or assets unless
such agreement shall exempt from such prohibitions Liens in favor of Lender.

 

(f) ERISA. Engage in any transaction which would cause any obligation, or action
taken or to be taken, hereunder (or the exercise by the Lender of any of its
rights under the Note, this Agreement and the Loan Documents) to be a non-exempt
(under a statutory or administrative class exemption) prohibited transaction
under ERISA.

 

(g) Fiscal Year. Change its Fiscal Year.

 

(h) Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any material change in the nature of its business as carried on, or
contemplated to be carried on, at the date hereof.

 

(i) Servicing. Enter into any servicing agreement or otherwise transfer
servicing rights with respect to the Mezzanine Loans or B Notes with any Person
that is not an Affiliate of Borrower, other than with the written consent of the
Lender.

 

SECTION 5.03. Reporting Requirements. So long as any Advance shall remain unpaid
or the Lender shall have any remaining commitment hereunder, Borrower will
furnish to Lender:

 

(a) Default Notice. As soon as possible and in any event within five (5) days
after the occurrence of each Default or any event, development or occurrence
reasonably likely to have a Material Adverse Effect continuing on the date of
such statement, a statement of Borrower setting forth details of such Default
and the action that Borrower has taken and proposes to take with respect
thereto.

 

(b) Quarterly Financial. As soon as available and in any event within 45 days
after the end of each of the first three quarters of each Fiscal Year, a
Consolidated balance sheet of Borrower and its Subsidiaries as of the end of
such quarter and Consolidated statement of

 

31



--------------------------------------------------------------------------------

income of Borrower and its Subsidiaries for the period commencing at the end of
the previous fiscal quarter and ending with the end of such fiscal quarter and a
Consolidated statement of income of Borrower and its Subsidiaries for the period
commencing at the end of the previous Fiscal Year and ending with the end of
such quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding period of the preceding Fiscal Year, all in
reasonable detail and duly certified (subject to year-end audit adjustments) by
the chief financial officer of Borrower as having been prepared in accordance
with GAAP, together with a certificate of said officer stating that no Default
has occurred and is continuing or, if a Default has occurred and is continuing,
a statement as to the nature thereof and the action that Borrower has taken and
proposes to take with respect thereto.

 

(c) Annual Financial. As soon as available and in any event within one hundred
twenty (120) days after the end of each Fiscal Year, a copy of the annual
unaudited Consolidated balance sheet of Borrower and its Subsidiaries as of the
end of such Fiscal Year and a Consolidated statement of income of Borrower and
its Subsidiaries for such Fiscal Year, together with a certificate of the chief
financial officer of Borrower stating that no Default has occurred and is
continuing or, if a default has occurred and is continuing, a statement as to
the nature thereof and the action that Borrower has taken and proposes to take
with respect thereto.

 

(d) Litigation. Promptly after the commencement thereof, notice of all actions,
suits, investigations, litigation and proceedings before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, affecting Borrower or any of its Subsidiaries of the type
described in Section 4.01(g), and promptly after the occurrence thereof, notice
of any material adverse change in the status or the financial effect on Borrower
or any of its Subsidiaries of the Disclosed Litigation from that described on
the Disclosure Schedule.

 

(e) Borrowing Base Certificate. As soon as available and in any event within (a)
fifteen (15) days after the end of each month and (ii) five (5) days after any
prepayment, sale, transfer or other disposition of any Mezzanine Loans or B
Notes, a Borrowing Base Certificate, as at the end of the previous month (or the
previous week, if furnished more often than monthly), certified by a Responsible
Officer of Borrower.

 

(f) Monthly Loan Servicing Reports. As soon as available and in any event within
fifteen (15) days after the end of each calendar month, a cash flow report in
form reasonably acceptable to the Lender setting forth with respect to each
Mezzanine Loan and B Note the information set forth on Exhibit D attached
hereto.

 

(g) Collateral Reports. As soon as available and in any event within fifteen
(15) days after the end of each calendar quarter, a collateral report in form
reasonably acceptable to the Lender setting forth such other information
respecting the business, condition (financial or otherwise), operations,
performance, properties or prospects of Borrower or the operating statements,
occupancy status and other property level information with respect to the
Collateral as Lender may from time to time reasonably request, and which is
available to or can be obtained by the Borrower without unreasonable effort or
expense.

 

32



--------------------------------------------------------------------------------

ARTICLE VI

 

EVENTS OF DEFAULT

 

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a) (i) Borrower shall fail to pay all or the portion of the outstanding
principal of any Advance when the same shall be due and payable in accordance
with Section 2.03 or otherwise on the related Termination Date, (ii) Borrower
shall fail to make any required payment pursuant to Section 2.04(b)(iii) within
the two (2) Business Day period provided in such Section or (iii) Borrower shall
fail to pay any other required payment of principal or any payment of interest
on any Advance, or any other payment under any Loan Document, in each case under
this clause (iii), within five (5) Business Day(s) after the same becomes due
and payable; or

 

(b) any representation or warranty made by Borrower, LNR (or any of their
respective officers) under or in connection with any Loan Document shall prove
to have been incorrect in any material respect when made (other than in the case
of the representations or warranties set forth in Exhibit H and Exhibit I
hereto, the breach of which shall not constitute an Event of Default if
incorrect in any material respect, provided that the Borrower obtains a Partial
Release of the related Mezzanine Loan or B Note no later than three (3) Business
Days after receiving notice of such incorrect representation or warranty; unless
the Borrower shall have made any such representation or warranty with actual
knowledge that it was materially incorrect at the time made); or

 

(c) Borrower shall fail to perform or observe any term, covenant or agreement
contained in Section 5.01(e) or Section 5.02; or

 

(d) Borrower shall fail to perform any other term, covenant or agreement
contained in any Loan Document on its part to be performed or observed if such
failure shall remain unremedied for thirty (30) days after the earlier of the
date on which (A) a Responsible Officer of Borrower becomes aware of such
failure or (B) written notice thereof shall have been given to Borrower by the
Lender; or

 

(e) Borrower, LNR or any Subsidiaries of Borrower shall fail to pay any
principal of, premium or interest on or any other amount payable in respect of
any Debt that is outstanding in a principal amount of at least $1,000,000 (in
the case of Borrower or any of its Subsidiaries) or $5,000,000 (in the case of
LNR), in either case, either individually or in the aggregate (but excluding
Debt outstanding hereunder) of such party, when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Debt; or any
other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt, if the effect of such event or condition
is to accelerate, or to permit the acceleration of, the maturity of such Debt or
otherwise to cause, or to permit the holder thereof to cause, such Debt to
mature; or any such Debt shall be declared to be due and payable or required to
be prepaid or redeemed in full (other than by a regularly scheduled prepayment
or redemption), purchased or defeased, or an offer to

 

33



--------------------------------------------------------------------------------

prepay, redeem, purchase or defease such Debt shall be required to be made
(other than by a regularly scheduled offer), in each case prior to the stated
maturity thereof; provided, however, that, if such failure or default shall be
cured by such party and any acceleration of the related Debt rescinded, such
event shall no longer constitute an Event of Default hereunder; provided,
further, however, that to the extent that any failure to pay or other event,
condition, declaration or requirement described in this subsection (e) relates
to Debt of LNR, no Event of Default shall be deemed to have occurred unless it
also has a “Material Adverse Effect” (as defined in the Guaranty); or

 

(f) Borrower, LNR or any Subsidiaries of Borrower shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against Borrower, LNR or
any Subsidiaries of Borrower seeking to adjudicate it bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it)
that is being diligently contested by it in good faith, either such proceeding
shall remain undismissed or unstayed for a period of sixty (60) days or any of
the actions sought in such proceeding (including, without limitation, the entry
of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or Borrower, LNR or any Subsidiaries of Borrower shall
take any corporate action to authorize any of the actions set forth above in
this subsection (f); provided, however, that to the extent any of the foregoing
relates to a Subsidiary, no Event of Default shall be deemed to have occurred
unless it is reasonably likely to cause a Material Adverse Effect; or

 

(g) any judgment or order for the payment of money in excess of $1,000,000 shall
be rendered against Borrower or any of its Subsidiaries or any judgment or order
for the payment of money in excess of $5,000,000 shall be rendered against LNR
and, in either case, either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of thirty (30) consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; provided, however, that to the extent any judgment or order is
rendered against a Subsidiary, no Event of Default shall be deemed to have
occurred unless it also has a Material Adverse Effect; provided, further, that
to the extent any judgment or order is rendered against LNR, no Event of Default
shall be deemed to have occurred unless it also has a “Material Adverse Effect”
(as defined in the Guaranty); or

 

(h) any non-monetary judgment or order shall be rendered against Borrower, LNR
or any Subsidiaries of Borrower that is reasonably likely to have a Material
Adverse Effect, in the case of Borrower or any Subsidiaries of Borrower, or a
“Material Adverse Effect” (as defined in the Guaranty), in the case of LNR, and,
in any such case, there shall be any period of thirty (30) consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or

 

34



--------------------------------------------------------------------------------

(i) any provision of any Loan Document after delivery thereof pursuant to
Section 3.01 or Section 3.02 shall for any reason cease to be valid and binding
on or enforceable against Borrower or LNR, or Borrower or LNR shall so state in
writing;

 

(j) any Collateral Document after delivery thereof pursuant to Section 3.01 or
3.02 shall for any reason (other than pursuant to the terms thereof) cease to
create a valid and perfected first priority lien on and security interest in the
Collateral purported to be covered thereby, unless Borrower shall obtain a
release of each affected Mezzanine Loan or B Note in accordance with the terms
and conditions of Article VIII by prepaying the Release Price with respect to
each such Mezzanine Loan or B Note within five (5) Business Days after notice of
such event; or

 

(k) LNR shall fail to perform or observe any term, covenant or agreement
contained in the Guaranty;

 

then, and in any such event, Lender may declare its obligation to make Advances
to be terminated, whereupon the same shall forthwith terminate, and (ii) may, by
written notice to Borrower, declare the Note, all interest thereon and all other
amounts payable under this Agreement and the other Loan Documents to be
forthwith due and payable, whereupon the Note, all such interest and all such
amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by Borrower; provided, however, that, in the event of an actual or deemed
entry of an order for relief with respect to Borrower under the Federal
Bankruptcy Code, (x) the obligation of Lender to make Advances shall
automatically be terminated and (y) the Note, all such interest and all such
amounts shall automatically become and be due and payable, without presentment.
demand, protest or any notice of any kind, all of which are hereby expressly
waived by Borrower.

 

ARTICLE VII

 

SECONDARY MARKET; SERVICING

 

SECTION 7.01. Participations.

 

(a) Lender may sell participations to one or more Persons (other than its
Affiliates) in or to all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of the Note held by
it); provided, however, that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) Lender shall
remain the holder of any such Note for all purposes of this Agreement.

 

(b) Lender may, in connection with any participation or proposed participation
pursuant to this Section 7.01, disclose to the participant or proposed
participant any information relating to Borrower furnished to Lender by or on
behalf of Borrower; provided, however, that, prior to any such disclosure, the
participant or proposed participant shall agree to preserve the confidentiality
of any information received by it from Lender.

 

35



--------------------------------------------------------------------------------

(c) Notwithstanding any other provision set forth in this Agreement, Lender may
at any time create a security interest in all or any portion of its rights under
this Agreement (including, without limitation, the Advances owing to it and the
Note or Notes held by it) in favor of any Federal Reserve Bank in accordance
with Regulation A of the Board of Governors of the Federal Reserve System.

 

SECTION 7.02. Servicing. On or after the Closing Date, Lender shall have the
right to transfer the servicing of the Loan and administration of the Loan
Documents to a loan servicer designated by Lender in its sole discretion
(together with any servicer appointed by Lender “Loan Servicer”). From and after
the engagement of the Loan Servicer (a) the Loan Servicer shall have such right
to exercise all rights of Lender and enforce all obligations of Borrower
pursuant to the provisions of this Agreement, the Note and the other Loan
Documents; (b) Borrower shall deliver to the Loan Servicer duplicate originals
of all notices and other instruments which Borrower may deliver pursuant to this
Agreement, the Note and the other Loan Documents (and no delivery of such
notices or other instruments by Borrower shall be of any force or effect unless
delivered to Lender and Loan Servicer as provided above); and (c) Lender shall
deliver to Borrower written notice of such transfer with a copy of the agreement
with the Loan Servicer at least three (3) days prior to such transfer.

 

ARTICLE VIII

 

PARTIAL RELEASE OF COLLATERAL

 

SECTION 8.01. Partial Release of Collateral. Borrower shall be entitled to a
partial release of the applicable Mezzanine Loan or B Note and release of
Lender’s security interests and liens thereon (a “Partial Release”) subject to
the following terms and conditions:

 

(a) Borrower shall have delivered to the Lender a written request for a Partial
Release in the form of Exhibit G which request shall include (A) the proposed
effective date of the Partial Release and (B) documents effecting the Partial
Release in form and substance satisfactory to Lender;

 

(b) No Default or Event of Default shall have occurred and be continuing, unless
the Partial Release of the applicable Collateral shall cure such Default or
Event of Default;

 

(c) Lender shall have received, simultaneously with the Partial Release,
prepayment in full of the Release Price with respect to the Mezzanine Loans or B
Notes subject to the requested Partial Release (reduced by application of any
amounts applied pursuant to Section 2.04), and payment of all reasonable costs
and expenses, including, without limitation, legal fees and disbursements,
incurred by Lender in effecting the Partial Release; and

 

(d) Lender shall have received, simultaneously with the Partial Release, a
certificate signed by a duly authorized officer of Borrower, dated the date of
the Partial Release, stating that (A) all of the conditions set forth in this
Section 8.01 have been satisfied and (B) the Partial Release of the applicable
Mezzanine Loan or B Note complies with all of the terms and provisions of this
Agreement.

 

36



--------------------------------------------------------------------------------

Provided the conditions precedent to such Partial Release set forth in this
Section 8.01 have been satisfied, Lender shall, simultaneously with such
payment, execute and deliver to Borrower all documents provided by Borrower and
required to effect the Partial Release and deliver to Borrower all documents
comprising the related Legal File in its possession.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes or any other Loan Document, nor consent to any departure
by the Borrower therefrom, shall in any event be effective unless the same shall
be in writing and signed (or, in the case of the Collateral Documents, consented
to) by Lender, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

SECTION 9.02. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telegraphic, telecopy or telex
communication) and mailed, telegraphed, telecopied, telexed or delivered, if to
Borrower, at its address at c/o LNR Property Corporation, 1601 Washington
Avenue, Suite 800, Miami Beach, Florida 33139, Attention: Ms. Shelly Rubin,
Chief Financial Officer, and if to the Lender, at its address at 60 Wall Street,
10th Floor, New York, New York 10005, Attention: Mr. Chris Tognola; or as to
each other party, at such other address as shall be designated by such party in
a written notice to Borrower and Lender. All such notices and communications
shall, when mailed, telegraphed, telecopied or telexed, be effective five (5)
days after deposited in the mails, when delivered to the telegraph company,
transmitted by telecopier or confirmed by telex answerback, one day after
delivered to a reputable overnight courier or otherwise upon receipt,
respectively, except that notices and communications to Lender pursuant to
Article II, III or VII shall not be effective until received by Lender. Delivery
by telecopier of an executed counterpart of any amendment or waiver of any
provision of this Agreement or the Note or of any Exhibit hereto to be executed
and delivered hereunder shall be effective as delivery of a manually executed
counterpart thereof.

 

SECTION 9.03. No Waiver; Remedies. No failure on the part of Lender to exercise,
and no delay in exercising, any right hereunder or under the Note shall operate
as a waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

SECTION 9.04. Costs, Expenses.

 

(a) The Borrower agrees to pay on demand (i) all reasonable out-of-pocket costs
and expenses of the Lender in connection with the preparation, execution,
delivery, administration, modification and amendment of the Loan Documents
(including, without limitation, (A) all out-of-pocket due diligence, collateral
review, syndication, transportation, computer, duplication, appraisal, audit,
insurance, consultant, search, filing and recording fees and expenses and (B)
the reasonable fees and expenses of counsel for Lender with respect

 

37



--------------------------------------------------------------------------------

thereto, with respect to advising Lender as to its rights and responsibilities,
or the perfection, protection or preservation of rights or interests, under the
Loan Documents, with respect to negotiations with Borrower or with other
creditors of Borrower or any of its Subsidiaries arising out of any Default or
any events or circumstances that may give rise to a Default and with respect to
presenting claims in or otherwise participating in or monitoring any bankruptcy,
insolvency or other similar proceeding involving creditors’ rights generally and
any proceeding ancillary thereto); provided, however, that such reasonable fees
of counsel for Lender in connection with the establishment of the facility
contemplated by this Agreement shall not exceed $50,000; and (ii) all
out-of-pocket costs and expenses of Lender in connection with the enforcement of
the Loan Documents, whether in any action, suit or litigation, any bankruptcy,
insolvency or other similar proceeding affecting creditors’ rights generally
(including, without limitation, the reasonable fees and expenses of counsel for
the Lender and with respect thereto).

 

(b) Borrower agrees to indemnify and hold harmless Lender, the Loan Servicer and
each of their respective Affiliates and their officers, directors, employees,
agents and advisors (each, an “Indemnified Party”) from and against any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Advances, the actual or proposed use of
the proceeds of the Advances, the Loan Documents or any of the transactions
contemplated thereby, including, without limitation, any acquisition or proposed
acquisition or (ii) the actual or alleged presence of Hazardous Materials on any
mortgaged property securing a B Note or related to a Mezzanine Loan which
constitutes Collateral or any Environmental Action relating in any way to any
mortgaged property securing a B Note or related to a Mezzanine Loan which
constitutes Collateral, except to the extent such claim, damage, loss, liability
or expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s negligence or
willful misconduct. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by Borrower, its directors, shareholders or creditors or
an Indemnified Party or any Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated. Borrower
also agrees not to assert any claim against Lender or any of its Affiliates, or
any of their respective officers, directors, employees, attorneys and agents, on
any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to the Loan, the actual or proposed
use of the proceeds of the Advances, the Loan Documents or any of the
transactions contemplated thereby.

 

(c) Without limitation to the provisions of Section 2.04(a), if any payment of
principal of any Eurodollar Rate Advance is made by the Borrower other than on
the last day of the applicable Interest Period, as a result of an acceleration
of the maturity of the Notes pursuant to Section 6.01 or for any other reason,
Borrower shall, upon demand by the Lender, pay to the Lender an amount
sufficient to compensate the Lender for any LIBOR Breakage with respect to such
payment.

 

38



--------------------------------------------------------------------------------

(d) If Borrower fails to pay when due any costs, expenses or other amounts
payable by it under any Loan Document, including, without limitation, fees and
expenses of counsel and indemnities, such amount may be paid on behalf of
Borrower by Lender, in its sole discretion.

 

(e) Without prejudice to the survival of any other agreement of Borrower
hereunder or under any other Loan Document, the agreements and obligations of
Borrower contained in this Section 9.04 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under any of the
other Loan Documents.

 

SECTION 9.05. Right of Set-off. Upon the occurrence and during the continuance
of any Event of Default the Lender and each of its respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and otherwise apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by Lender or such Affiliate to or for the credit
or the account of Borrower against any and all of the Obligations of Borrower
then owing whether now or hereafter existing under this Agreement and the Note.
Lender agrees promptly to notify Borrower after any such set-off and
application; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of Lender and
its Affiliates under this Section 9.05 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) that Lender
and its Affiliates may have under applicable law.

 

SECTION 9.06. Binding Effect. This Agreement shall become effective when it
shall have been executed by Borrower and Lender and thereafter shall be binding
upon and inure to the benefit of Borrower and Lender and their respective
successors and assigns, except that (i) Borrower shall not have the right to
assign its rights hereunder or any interest herein (other than in connection
with a merger or consolidation permitted under Section 5.02(d) hereof) without
the prior written consent of Lender and (ii) Lender shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of Borrower, except in the case of an assignment by Lender to an entity
which is not a direct competitor of LNR and which has a long-term debt rating of
at least “BBB” (or its equivalent) from at least one statistical rating agency
of national standing.

 

SECTION 9.07. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

SECTION 9.08. Jurisdiction, Etc.

 

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or federal court of the United States of America sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any of the

 

39



--------------------------------------------------------------------------------

other Loan Documents to which it is a party, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or any of the other Loan Documents in the courts of
any jurisdiction.

 

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
to which it is a party in any New York State or federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

SECTION 9.09. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

SECTION 9.10. Waiver of Jury Trial. To the maximum extent permitted by law, each
of Borrower and Lender irrevocably waives all right to trial by jury in any
action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to any of the Loan Documents, the Advances
or the actions of Lender in the negotiation, administration, performance or
enforcement thereof.

 

SECTION 9.11. Confidentiality. Borrower and Lender acknowledge and agree on
behalf of themselves and each of their respective Affiliates, directors,
officers, members, employees and agents that the existence, terms and conditions
of the facility contemplated by this Agreement are confidential and shall not be
disclosed by either party without the prior written consent of the other party
except to the extent required (a) by applicable laws or (b) in connection with
any litigation to which the applicable Person is a party. Without limiting the
foregoing, Borrower shall not advertise, publish or promote the existence of
this facility or the identity of the Lender or any of its Affiliates to loan
customers of Borrower as a source of ultimate funding for loans or otherwise.

 

SECTION 9.12. Recourse Limitation.

 

(a) Notwithstanding anything to the contrary contained in this Agreement or in
any other Loan Document (but subject to the provisions of this Section 9.12),
Lender shall not enforce the liability and obligation of Borrower to perform and
observe the obligations contained in this Agreement or in the Note by any action
or proceeding to collect damages or wherein a money judgment or any deficiency
judgment or order or any judgment establishing any personal obligation or
liability shall be sought against Borrower or any principal, director, officer,
employee, beneficiary, shareholder, partner, member, trustee, agent or affiliate
of Borrower or any person owning, directly or indirectly, any legal or
beneficial interest in Borrower, or any

 

40



--------------------------------------------------------------------------------

successors or assigns of any of the foregoing (collectively, the “Exculpated
Parties”). Lender may bring any appropriate action or proceeding to enable
Lender to enforce and realize upon the Collateral Documents, and the interest in
the Mezzanine Loans, B Notes and other Collateral given to Lender pursuant to
the Collateral Documents; provided, however, subject to the provisions of this
Section 9.12, that any judgment in any action or proceeding shall be enforceable
against Borrower only to the extent of Borrower’s interest in the Mezzanine
Loans, B Notes and any other Collateral given to Lender in connection with the
Note. Lender agrees that it shall not, except as otherwise provided below, sue
for or demand any deficiency judgment against Borrower or any of the Exculpated
Parties in any action or proceeding, under or by reason of or under or in
connection with this Agreement, the Note, or the other Loan Documents.

 

(b) The provisions of subsection (a) above shall not (i) constitute a waiver,
release or impairment of any Obligations of Borrower under the Loan Documents;
(ii) impair the right of Lender to name Borrower as a party defendant in any
action or suit for under Collateral Documents; (iii) affect the validity or
enforceability of any indemnity, guaranty, master lease or similar instrument
made in connection with the Loan Documents; or (iv) impair the right of Lender
to obtain the appointment of a receiver.

 

(c) Notwithstanding the provisions of subsection (a) to the contrary, Borrower
shall be personally liable to Lender for the losses Lender incurs due to: (i)
fraud or intentional misrepresentation by Borrower or any other person or entity
in connection with the execution and the delivery of this Agreement, the Note,
or the other Loan Documents; (ii) Borrower’s misapplication or misappropriation
of principal payments received by Borrower with respect to any Mezzanine Loan or
B Note; or (iii) criminal acts perpetrated by it.

 

[SIGNATURES ON NEXT PAGE]

 

41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWER:

LNR DB FACILITY MORTGAGES, INC.

By:   /s/    MARK A. GRIFFITH            

--------------------------------------------------------------------------------

Name:

  Mark A. Griffith

Title:

  Vice President

 

LENDER: DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH By:   /s/    CHRISTOPHER E.
TOGNOLA            

--------------------------------------------------------------------------------

Name:

  Christopher E. Tognola

Title:

  Director

 

By:   /s/    ROBERT D. BURNS            

--------------------------------------------------------------------------------

Name:

  Robert D. Burns

Title:

  Managing Director

 



--------------------------------------------------------------------------------

Schedule A

 

Domestic and Eurodollar Lending Offices of Lender

 

Domestic Lending Office

 

60 Wall Street, 10th Floor

New York, New York 10005

 

Eurodollar Lending Office

 

60 Wall Street, 10th Floor

New York, New York 10005

 



--------------------------------------------------------------------------------

Schedule B

 

Disclosure Schedule

 

None.

 



--------------------------------------------------------------------------------

Schedule C

 

Legal File

 

With respect to each Mezzanine Loan (provided, that, in the case of a Mezzanine
Loan in the form of a participation interest, the original participation
agreement, together with copies of each of the applicable documents listed below
shall be delivered):

 

(i) The original mezzanine note signed in connection with the Mezzanine Loan
bearing all intervening endorsements, endorsed “Pay to the order of
                     without recourse” and signed in the name of the last
endorsee by an authorized Person (in the event that the mezzanine note was
acquired by the last endorsee in a merger, the signature must be in the
following form: “[last endorsee], successor by merger to [name of predecessor]”;
in the event that the Mezzanine Loan was acquired or originated by the last
endorsee while doing business under another name, the signature must be in the
following form: “[last endorsee], formerly known as [previous name]”).

 

(ii) The original of the loan agreement and the guarantee, if any, executed in
connection with the Mezzanine Loan.

 

(iii) The original intercreditor or loan coordination agreement, if any,
executed in connection with the Mezzanine Loan.

 

(iv) The original security agreement executed in connection with the Mezzanine
Loan.

 

(v) Copies of all documents relating to the formation and organization of the
borrower of such Mezzanine Loan, together with all consents and resolutions
delivered in connection with such borrower’s obtaining the Mezzanine Loan.

 

(vi) All other documents and instruments evidencing, guaranteeing, insuring or
otherwise constituting or modifying or otherwise affecting such Mezzanine Loan,
or otherwise executed or delivered in connection with, or otherwise relating to,
such Mezzanine Loan, including all documents establishing or implementing any
lockbox pursuant to which Borrower is entitled to receive any payments from cash
flow of the underlying real property.

 

(vii) The assignment of Mezzanine Loan sufficient to transfer to Lender as
collateral security for the Obligations of Borrower under the Loan Documents all
of Borrower’s rights, title and interest in and to the Mezzanine Loan.

 

(viii) A copy of the borrower’s opinion of counsel (if any).

 

(ix) A copy of the UCC financing statements, certified as true and correct by
the Borrower, and all necessary UCC continuation statements with evidence of
filing thereon or copies thereof certified by the Borrower to have been sent for
filing, and UCC assignments executed by the Borrower in blank, which UCC
assignments shall be in form and substance acceptable for filing.

 

(x) The original certificates representing the pledged equity interests (if
any).

 



--------------------------------------------------------------------------------

(xi) Stock powers relating to each pledged equity interest, executed in blank,
if an original stock certificate is provided.

 

(xii) Assignment of any management agreements, agreements among equity interest
holders or other material contracts collaterally assigned to the Borrower in
connection with the Mezzanine Loan.

 

(xiii) If no original stock certificate is provided, evidence (which may be an
officer’s certificate confirming such circumstances) that the pledged ownership
interests have been transferred to, or otherwise made subject to a first
priority security interest in favor of, the Borrower.

 

With respect to each B Note:

 

(i) the original or a copy of each of the following documents:

 

(a) the related A Note bearing all intervening endorsements.

 

(b) any guarantee executed in connection with the related A Note (if any).

 

(c) the underlying mortgage with evidence of recording thereon.

 

(d) all assumption, modification, consolidation or extension agreements with
evidence of recording thereon.

 

(e) the attorney’s opinion of title and abstract of title or the original
mortgagee title insurance policy, or if the original mortgagee title insurance
policy has not been issued, the irrevocable marked commitment to issue the same.

 

(f) any security agreement, chattel mortgage or equivalent document executed in
connection with the related mortgage loan.

 

(g) the assignment of leases and rents, if any, with evidence of recording
thereon.

 

(h) all intervening assignments of assignment of leases and rents, if any with
evidence of recording thereon.

 

(i) the UCC financing statements, certified as true and correct by Borrower, and
all necessary UCC continuation statements with evidence of filing thereon.

 

(j) an environmental indemnity agreement (if any) from the mortgagor.

 

(k) an omnibus assignment in blank (if any).

 

2



--------------------------------------------------------------------------------

(l) a disbursement letter from the mortgagor to the original mortgagee (if any).

 

(m) the mortgagor’s certificate or title affidavit (if any).

 

(n) a survey of the mortgaged property (if any) as accepted by the title company
for issuance of the title insurance policy.

 

(o) the mortgagor’s opinion of counsel (if any).

 

(p) an assignment of permits, contracts and agreements (if any) from the
mortgagor.

 

(ii) the original of any participation agreement, intercreditor agreement and/or
servicing agreement executed in connection with the B Note; and

 

(iii) the assignment of B Note sufficient to transfer to Lender as collateral
security for the Obligations of Borrower under the Loan Documents all of
Borrower’s rights, title and interest in and to the B Note.

 

3



--------------------------------------------------------------------------------

Exhibit A

 

Form of Promissory Note

 



--------------------------------------------------------------------------------

Exhibit B

 

Form of Borrowing Base Certificate

 

                    , 200  

 

Deutsche Bank AG, Cayman Islands Branch

60 Wall Street, 10th Floor

New York, New York 10005

Attention: Chris Tognola

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of February 6, 2004 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) between LNR DB FACILITY MORTGAGES, INC., a Delaware corporation (the
“Borrower”), and DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH, a branch of a banking
institution (the “Lender”). Terms defined in the Credit Agreement and not
otherwise defined herein are used herein with the same meaning.

 

As of this the          day of                     , 200_, Borrower hereby
certifies and represents to Lender in accordance with Section 3.02 that the
following statements are true and complete:

 

1. The aggregate principal amount of the Advances outstanding is
                                 ($                    ).

 

2. The aggregate Loan Value of the Collateral is
                                 ($                    ).

 

3. No Borrowing Base Deficiency in excess of the applicable Threshold Amount
exists with respect to any outstanding Advance.

 

Very truly yours, LNR DB FACILITY MORTGAGES, INC. By:        

--------------------------------------------------------------------------------

Name:

   

Title:

   

 



--------------------------------------------------------------------------------

Exhibit C

 

Form of Loan Schedule

 

1. The loan number is:

 

2. The street address (including city, state and zip code) of the mortgaged
property is:

 

3. The block and lot description of the mortgaged property is:

 

4. The original principal amount of the [Mezzanine Loan] [B Note] is:

 

5. The maturity date under the [Mezzanine Loan] [B Note] is:

 

6. The monthly amount due under the [Mezzanine Loan] [B Note] is:

 

7. The interest rate under the [Mezzanine Loan] [B Note] is:

 

8. The amount of principal and interest due on the applicable maturity date is:

 

9. The use of the mortgaged property is:

 

10. The appraised value of the mortgaged property as of                     ,
200   is:

 

11. The borrower’s name under the [Mezzanine Loan] [B Note] is:

 

12. The borrower’s name under the related mortgage loan is:

 

13. The mortgaged property is a fee simple interest in real property and
improvements described (except as otherwise noted) as follows:

 

14. The mortgage loan is contemplated to evidence the following lien on the
mortgaged property (to the extent not otherwise indicated hereafter, the lien is
a first lien):

 



--------------------------------------------------------------------------------

Exhibit D

 

Form of Monthly Loan Servicing Report

 

[TO BE ATTACHED]

 



--------------------------------------------------------------------------------

Exhibit E

 

Form of Custodial Agreement

 



--------------------------------------------------------------------------------

Exhibit F

 

Form of Notice of Borrowing

 

Deutsche Bank AG, Cayman Islands Branch

(“DBAG”), as Lender

under the Credit Agreement

referred to below

60 Wall Street, 10th Floor

New York, New York 10005

         

 

Attention: Chris Tognola

 

Ladies and Gentlemen:

 

The undersigned, LNR DB Facility Mortgages, Inc., refers to the Credit Agreement
dated as of February 6, 2004 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), between the undersigned and DBAG, as Lender, and
hereby gives you notice, irrevocably, pursuant to Section 2.02 of the Credit
Agreement that the undersigned hereby requests an Advance under the Credit
Agreement (the “Proposed Advance”), and in that connection sets forth below the
information relating to such Proposed Advance required by Section 2.02 of the
Credit Agreement:

 

  1. The Business Day of the Proposed Advance is                     .

 

  2. The amount of the Proposed Advance is                     .

 

  3. With respect to a Proposed Advance which is a B Note Advance:

 

(a) the outstanding principal amount of the related A Note is
                    ,

 

(b) the outstanding principal amount of the related B Note (or B Notes, as
applicable) [is] [are] as follows:                                         .

 

  4. The related Property Value is                     .

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Advance:

 

  1. the representations and warranties contained in each Loan Document are
correct in all material respects on and as of the date of the Proposed Advance,
before and after giving effect to the Proposed Advance and to the application of
the proceeds therefrom, as though made on and as of such date;

 



--------------------------------------------------------------------------------

  2. no event has occurred and is continuing, or would result from such Proposed
Advance or from the application of the proceeds therefrom, that constitutes a
Default; and

 

  3. each Mezzanine Loan related to such Proposed Advance constitutes an
Eligible Mezzanine Loan and each B Note related to such Proposed Advance
constitutes an Eligible B Note.

 

Very truly yours,

LNR DB FACILITY MORTGAGES, INC.

By:        

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

2



--------------------------------------------------------------------------------

Exhibit G

 

Form of Request for Partial Release

 

The undersigned Responsible Officer of LNR DB Facility Mortgages, Inc., a
Delaware corporation (“Borrower”), hereby certifies to Deutsche Bank AG, Cayman
Islands Branch, a branch of a banking institution (“Lender “),
                    , a              (“Servicer”), as follows and makes the
requests set forth below:

 

1. Pursuant to Section 8.01 of the Credit Agreement between Borrower and Lender,
dated as of February 6, 2004 (the “Credit Agreement”), Borrower requests a
Partial Release of the following [Mezzanine Loan] [B Note] (the “Asset”):

 

The effective date and place of closing of the sale or Partial Release are as
follows:

 

___________________________________________________________

 

___________________________________________________________

 

Borrower agrees to provide any additional information or documents regarding the
released Asset in form and substance satisfactory to Lender that Lender may
require. The Borrower agrees to pay all costs and expenses of Lender and
Servicer incurred in connection with this Partial Release.

 

Borrower warrants either that no Default or Event of Default has occurred and is
continuing or that such Default or Event of Default shall be cured by the
Partial Release of the applicable Collateral.

 

This request for Partial Release complies with all terms and provisions of the
Credit Agreement, including Section 8.01.

 

Capitalized terms used herein shall have the meanings ascribed to them in the
Credit Agreement unless the context clearly requires otherwise.

 

IN WITNESS WHEREOF, I have hereunto set my hand as of this              day of
                    , 200  .

 

LNR DB FACILITY MORTGAGES, INC. By:        

--------------------------------------------------------------------------------

Name:

   

Title:

   

 



--------------------------------------------------------------------------------

Exhibit H

 

Representations and Warranties for Mezzanine Loans

 

With respect to each Mezzanine Loan, the Borrower represents and warrants on the
date of the related Advance as follows, other than as set forth on the exception
report provided to Lender in accordance with the Agreement:

 

(1) Loan Information. The information set forth in the Loan Schedule is
complete, true and correct in all material respects.

 

(2) No Default or Dispute Under Documents. There exists no material default,
breach, violation or event of acceleration (and no event which, with the passage
of time or the giving of notice, or both, would constitute any of the foregoing)
under the documents evidencing or securing the Mezzanine Loan, in any such case
to the extent the same materially and adversely affects the value of the
Mezzanine Loan and the related underlying real property.

 

(3) No Offsets, Defenses or Counterclaims. There is no valid offset, defense or
counterclaim to such Mezzanine Loan.

 

(4) Equity Pledges. The pledge of ownership interests securing such Mezzanine
Loan has been fully perfected in favor of Borrower as mezzanine lender and,
except as otherwise expressly contemplated in the definition of “Mezzanine
Loan,” relates to all direct or indirect equity or ownership interests in the
underlying real property owner (so that, except for the equity interests pledged
to Borrower or as otherwise expressly contemplated in the definition of
“Mezzanine Loan,” there are no direct or indirect equity or ownership interests
in the underlying real property owner or in any constituent entity).

 

(5) Lockbox. The lockbox administrator, if any, is not an Affiliate of Borrower.

 

(6) Enforceability. Each of the documents comprising the related Legal File have
been duly and properly executed by the parties thereto, and each is the legal,
valid and binding obligation of the parties thereto, enforceable in accordance
with its terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, receivership, moratorium or other laws relating to
or affecting the rights of creditors generally and by general principles of
equity (regardless of whether such enforcement is considered in a proceeding in
equity or at law). The Mezzanine Loan is not usurious. The pledge of Mezzanine
Loan constitutes the legal, valid and binding pledge of such Mezzanine Loan from
Borrower to or for the benefit of Lender and Borrower has validly perfected all
security interests created pursuant to the documents comprising the related
Legal File.

 

(7) Waivers and Modifications. The terms of the documents comprising the related
Legal File have not been impaired, waived, altered or modified in any material
respect (other than by a written instrument which is included in the related
Legal File).

 

(8) No Consents. No consent or approval by any third party is required for any
such pledge of such Mezzanine Loan, for Lender’s exercise of any rights or
remedies under the pledge of Mezzanine Loan, or for Lender’s sale or other
disposition of such Mezzanine Loan if Lender acquires title thereto, other than
consents and approvals which have been obtained. No third party (including
underlying real property owner and underlying real property mortgagee) holds any
“right of first refusal,”

 



--------------------------------------------------------------------------------

“right of first negotiation,” “right of first offer,” purchase option, or other
similar rights of any kind on account of the occurrence of any of the foregoing.
No other impediment exists to any such transfer.

 

(9) Certain Representations and Warranties. All representations and warranties
in the documents comprising the related Legal File and in the underlying real
property mortgage documents are true and correct in all material respects.

 

(10) Parties Authorized. To the extent required under applicable law as of the
date of the related Advance, each party to the documents comprising the related
Legal File was authorized to do business in the jurisdiction in which the
related underlying real property is located at all times when it held the
Mezzanine Loan to the extent necessary to ensure the validity and enforceability
of such Mezzanine Loan.

 

(11) No Advances of Funds. No party to the documents comprising the related
Legal File has advanced funds on account of any default under the Mezzanine Loan
or under the underlying real property mortgage documents.

 

(12) Servicing. If applicable, the servicing and collection practices used by
Borrower for the Mezzanine Loan have complied with applicable law in all
material respects and are consistent with those employed by prudent servicers of
comparable Mezzanine Loans.

 

(13) No Assignment. Borrower has not effectuated any transfer, sale, assignment,
hypothecation, or other conveyance of any of its rights and obligations under
any document included in the related Legal File, except in connection with the
Agreement.

 

(14) No Bankruptcy. To Borrower’s actual knowledge, none of the following
parties is a debtor in any state or federal bankruptcy or insolvency proceeding:
Borrower; underlying real property owner; or underlying real property mortgagee.

 

2



--------------------------------------------------------------------------------

Exhibit I

 

Representations and Warranties for B Notes

 

(1) Loan Information. The information set forth in the Loan Schedule is
complete, true and correct in all material respects.

 

(2) No Default or Dispute Under Documents. There exists no material default,
breach, violation or event of acceleration (and no event which, with the passage
of time or the giving of notice, or both, would constitute any of the foregoing)
under the documents evidencing or securing the B Note, in any such case to the
extent the same materially and adversely affects the value of the B Note and the
related underlying real property.

 

(3) No Offsets, Defenses or Counterclaims. There is no valid offset, defense or
counterclaim to such B Note.

 

(4) Lockbox. The lockbox administrator, if any, is not an Affiliate of Borrower.

 

(5) Enforceability. Each of the documents comprising the related Legal File have
been duly and properly executed by the parties thereto, and each is the legal,
valid and binding obligation of the parties thereto, enforceable in accordance
with its terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, receivership, moratorium or other laws relating to
or affecting the rights of creditors generally and by general principles of
equity (regardless of whether such enforcement is considered in a proceeding in
equity or at law). The B Note is not usurious. The pledge of B Note constitutes
the legal, valid and binding pledge of such B Note from Borrower to or for the
benefit of Lender and Borrower has validly perfected all security interests
created pursuant to the documents comprising the related Legal File.

 

(6) Waivers and Modifications. The terms of the documents comprising the related
Legal File have not been impaired, waived, altered or modified in any material
respect (other than by a written instrument which is included in the related
Legal File).

 

(7) No Consents. No consent or approval by any third party is required for any
such pledge of such B Note, for Lender’s exercise of any rights or remedies
under the pledge of B Note, or for Lender’s sale or other disposition of such B
Note if Lender acquires title thereto, other than consents and approvals which
have been obtained. No third party (including underlying real property owner and
underlying real property mortgagee) holds any “right of first refusal,” “right
of first negotiation,” “right of first offer,” purchase option, or other similar
rights of any kind on account of the occurrence of any of the foregoing. No
other impediment exists to any such transfer.

 

(8) Certain Representations and Warranties. All representations and warranties
in the documents comprising the related Legal File and in the underlying
documents for the performing commercial mortgage loan secured by a first lien on
a multifamily or commercial property to which such B Note relates are true and
correct in all material respects.

 

(9) Parties Authorized. To the extent required under applicable law as of the
date of the related Advance, each party to the documents comprising the related
Legal File was authorized to do business in the jurisdiction in which the
related underlying real property is located at all times when the Borrower held
the B Note to the extent necessary to ensure the validity and enforceability of
such B Note.

 

3



--------------------------------------------------------------------------------

(10) No Advances of Funds. No party to the documents comprising the related
Legal File has advanced funds on account of any default under the B Note or
under the underlying real property mortgage documents.

 

(11) Servicing. The servicing and collection practices used by Borrower for the
B Note have complied with applicable law in all material respects and are
consistent with those employed by prudent servicers of comparable B Notes.

 

(12) No Assignment. Borrower has not effectuated any transfer, sale, assignment,
hypothecation, or other conveyance of any of its rights and obligations under
any document included in the related Legal File, except in connection with the
Agreement.

 

(13) No Bankruptcy. To Borrower’s actual knowledge, none of the following
parties is a debtor in any state or federal bankruptcy or insolvency proceeding:
Borrower; underlying real property owner; or underlying real property mortgagee.

 

4